--------------------------------------------------------------------------------



Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


Exhibit 10.3


JOINT DEVELOPMENT AND COMMERCIALIZATION AGREEMENT


BY AND BETWEEN
 
GTC
 
BIOTHERAPEUTICS, INC.


AND


LFB-BIOTECHNOLOGIES S.A.S.U.


September 29, 2006



--------------------------------------------------------------------------------




TABLE OF CONTENTS



   
Page
 
   
 ARTICLE 1
DEFINITIONS
2
 ARTICLE 2
SCOPE OF COLLABORATION; JOINT OBLIGATIONS; DILIGENCE
14
2.1
Scope of Collaboration
14
2.2
Conduct of Parties
17
2.3
Assistance
17
 ARTICLE 3
GRANT OF RIGHTS
18
3.1
License Grant to GTC
18
3.2
License Grant to LFB Biotech
19
3.3
Exercise of Commercialization Rights in Co-Exclusive Territory
20
3.4
Trademark License
20
3.5
Performance of Development and Commercialization Activities By Third Parties
21
3.6
Reservation of Rights
21
3.7
Competing Products
21
3.8
Third Party Patent Rights
21
3.9
Effect of Bankruptcy on License Grants
21
 ARTICLE 4
COLLABORATION GOVERNANCE
22
4.1
Team Leaders/Project Managers
22
4.2
Joint Steering Committee; Minutes
22
4.3
Subcommittees
22
4.4
Meetings of the JSC
23
4.5
Responsibilities of the JSC
23
4.6
Decisions
23
4.7
Legal Structure of the Collaboration
24
 ARTICLE 5
DEVELOPMENT PHASE
24
5.1
Development Plan
24
5.2
Development Activities
25
5.3
Diligence Requirements
26

 
- i -


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
Page
 
   
5.4
Development Costs
26
5.5
Right of Reference to Data
26
5.6
Transfer of Know-How
27
5.7
Conduct of Clinical Trials
27
5.8
Regulatory Filings and Approvals
28
5.9
Ownership of Regulatory Approvals
29
 ARTICLE 6
COMMERCIALIZATION PHASE
29
6.1
Commercialization Plan
29
6.2
Commercialization Activities
29
6.3
Commercialization Costs
31
6.4
Diligence Requirements
31
6.5
Advertising and Promotional Materials
31
6.6
Customer Complaints and Inquiries
32
6.7
Drug Safety
32
6.8
Product Withdrawals and Recalls
32
 ARTICLE 7
PRODUCT SUPPLY
33
7.1
Clinical Supply of Product
33
7.2
Forecasts and Commercial Supply
33
7.3
Disclaimer of Warranty
34
7.4
Second Manufacturing Site
34
 ARTICLE 8
PAYMENTS AND ACCOUNTING
34
8.1
Equity Purchase
34
8.2
Funding of Costs and Sharing of Profits
34
8.3
Reports
38
8.4
Records; Audit
39
8.5
Currency of Account and Payment
40
8.6
Blocked Currency
41
8.7
Taxes
41

 
- ii -


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
Page
 
   
 ARTICLE 9
PATENTS AND INVENTIONS
41
9.1
Ownership
41
9.2
Patent Prosecution
42
9.3
Enforcement of Patent Rights
43
9.4
Claimed Infringement
44
9.5
Declaratory Actions
44
9.6
Costs of Patent Prosecution and Enforcement
44
 ARTICLE 10
TRADEMARK USAGE AND MAINTENANCE
45
10.1
Trademarks
45
 ARTICLE 11
COVENANTS, REPRESENTATIONS, AND WARRANTIES
46
11.1
Mutual Covenants
46
11.2
Representations and Warranties of the Parties
47
11.3
Additional Representations and Warranties of LFB Biotech
48
11.4
Additional Representations and Warranties of GTC
48
11.5
Performance by Affiliates
48
 ARTICLE 12
CONFIDENTIALITY
49
12.1
Treatment of Confidential Information
49
12.2
Exceptions
49
12.3
Authorized Disclosures
49
12.4
Publicity
50
12.5
Publication
50
12.6
Termination of Prior Confidentiality Agreements
51
 ARTICLE 13
INDEMNIFICATION
51
13.1
Indemnification by LFB Biotech
51
13.2
Indemnification by GTC
52
13.3
Procedure
52
13.4
Shared Liability Claims
53

 
- iii -


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



   
Page
 
   
13.5
Effect of Disclosures
53
13.6
Insurance
54
 ARTICLE 14
TERM AND TERMINATION
54
14.1
Term
54
14.2
Termination Rights
55
14.3
Effects of Termination
57
14.4
Survival; Accrued Rights
62
14.5
Effect of Termination on Sublicenses
62
 ARTICLE 15
DISPUTE RESOLUTION
62
15.1
Disputes
62
15.2
Arbitration
62
 ARTICLE 16
MISCELLANEOUS
63
16.1
Actions by Affiliates
63
16.2
Assignment
63
16.3
Governing Law
64
16.4
Non-Waiver
64
16.5
Disclaimer of Indirect Damages
64
16.6
Severability
64
16.7
Notice
64
16.8
Headings
65
16.9
Force Majeure
65
16.10
Entire Agreement
65
16.11
Amendments
66
16.12
Independent Contractors and Relationship of the Parties
66
16.13
Exhibits
66
16.14
No Strict Construction
66
16.15
Recording
66
16.16
Counterparts
66

 
- iv -

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
JOINT DEVELOPMENT AND COMMERCIALIZATION AGREEMENT


This Joint Development and Commercialization Agreement (the “Agreement”) is
entered into as of September 29, 2006 (the “Effective Date”), by and between GTC
Biotherapeutics, Inc., a Massachusetts corporation, having offices at 175
Crossing Boulevard, Framingham, Massachusetts 01702, USA (“GTC”), and LFB
Biotechnologies S.A.S.U., a société par actions simplifiée unipersonnelle,
having offices at 3, avenue des Tropiques, Les Ulis, 91958 Courtaboeuf, France
(“LFB Biotech”). GTC and LFB Biotech are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”


INTRODUCTION


A.   LFB Biotech and its Affiliates possess certain intellectual property,
know-how and skills with respect to processes and purification, expertise in
clinical and regulatory affairs, manufacturing, molecular biology and
biosecurity, extensive marketing and sales experience in therapeutic products,
commercial infrastructure and financial resources.


B.   GTC possesses certain intellectual property with respect to the production
of transgenic proteins in milk, purification and promoters, know-how and skills
in the areas of regulatory affairs, quality systems animal husbandry, milking,
biosecurity, molecular biology, embryology, product recovery and purification.


C.   LFB Biotech and GTC wish to collaborate to leverage and maximize the
strengths of each party to develop and commercialize, on a worldwide basis,
mutually selected transgenic animal products based on, derived from or
incorporating recombinant plasma proteins and monoclonal antibodies.


D.   LFB Biotech and GTC have agreed that the first program to be undertaken
pursuant to their collaboration will be the development and commercialization of
an rFVIIa product in respect of which LFB Biotech and its Affiliates have
developed certain intellectual property, know how and skills.


E.   Concurrently with the execution of this Agreement, LFB Biotech and GTC are
entering into a certain Stock and Note Purchase Agreement (as defined below),
pursuant to which LFB Biotech will make an equity investment of up to an
aggregate of $25 million in GTC preferred and common stock and a convertible
note of GTC.


F.   LFB Biotech is a wholly-owned subsidiary of Laboratoire Francais du
Fractionnement et des Biotechnologies S.A., a French société anonyme (“LFB SA”).


G.   As a material inducement for GTC to enter into this Agreement, GTC and
LFB SA are entering into a certain Keepwell Agreement concurrently with the
execution of this Agreement, pursuant to which, among other matters,
LFB SA agrees to (i) cause LFB Biotech and the Affiliates of LFB Biotech to
perform and comply with any relevant obligations under this Agreement, (ii) be
liable for any GTC damages caused by the failure of LFB Biotech or its
Affiliates to perform and comply with such obligations, and (iii) indemnify and
hold GTC harmless for any such failures.
 

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, the Parties hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1   “Accounting Standards” shall mean (a) with respect to GTC, United States
Generally Accepted Accounting Principles, and (b) with respect to LFB Biotech,
International Financial Reporting Standards.
 
1.2   “Action” means any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding of, to, from, by or
before any governmental authority.
 
1.3   “Additional Plasma Product” means a Transgenic version of any therapeutic
recombinant blood plasma product other than the Initial Product.
 
1.4   “Affiliate” means any Person who directly or indirectly controls or is
controlled by or is under common control with a Party to this Agreement. For
purposes of this Section 1.4, “control”, “controls”, or “controlled by” means
ownership directly or through one or more Affiliates, of more than fifty percent
(50%) or more of the shares of stock entitled to vote for the election of
directors, in the case of a corporation, or more than fifty percent (50%) of the
equity interest in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby a Party
controls or has the right to control the Board of Directors or equivalent
governing body of a corporation or other entity, or the ability to direct the
management or policies of a corporation or other entity.
 
The Parties acknowledge that in the case of certain entities organized under the
laws of certain countries outside of the United States, the maximum percentage
ownership permitted by law for a foreign investor may be less than fifty percent
(50%), and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity.
 
1.5   “Agreement” shall have the meaning set forth in the preamble to this
Agreement.
 
1.6   “Alliance Affecting Core Business” means, with respect to a Party, a
binding agreement between such Party or its Affiliate and a Third Party for the
development and/or commercialization of a product which (a) if developed or
commercialized by the other Party, would be within the Core Business of such
other Party, and (b) Competes with a Core Business Product of the other Party as
listed on Exhibit H.
 
1.7   “Base Product Term” shall have the meaning set forth in Section 14.1(b).
 
1.8   “Change of Control” with respect to a Party means (a) a sale of all or
substantially all of such Party’s assets or business to which this Agreement
relates; (b) a merger, reorganization or consolidation involving such Party in
which the stockholders of such Party immediately prior to such transaction cease
to own collectively a majority of the voting equity securities of the successor
entity; or (c) a Person or group of Persons acting in concert acquires more than
fifty percent (50%) of the voting equity securities of such Party. For purposes
of this Agreement, a Party shall be deemed to have undergone a Change of Control
in the event that any of the transactions listed in (a), (b) or (c) above take
place with respect to: (1) an Affiliate of such Party that Controls such Party,
or (2) an Affiliate of such Party whose performance or assets are material to
such Party’s performance of its obligations under this Agreement, including
without limitation those obligations under any Development Plan or
Commercialization Plan hereunder.
 
2

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.9   “Co-Exclusive Territory” means the rest of the world outside the European
Territory and the North American Territory.
 
1.10   “Collaboration Term” means the term of this Agreement, as set forth in
Section 14.1.
 
1.11   “Combination Product” shall have the meaning set forth in Section 1.80.
 
1.12   “Commercial License” shall mean a commercial license agreement,
substantially upon the terms set forth in Exhibit G, that is executed by the
Parties in the circumstances described in Section 8.2(c)(ii).
 
1.13   “Commercialization” or “Commercialize” means the promotion, detailing,
sale and distribution of a Product in the Territory, including, without
limitation, all LFB Biotech Commercialization Activities and GTC
Commercialization Activities.
 
1.14   “Commercialization Activities” means the LFB Biotech Commercialization
Activities and/or the GTC Commercialization Activities, as the context suggests.
 
1.15   “Commercialization Costs” means, with respect to a Product, all direct
external costs and direct internal costs properly incurred or paid by each Party
with respect to such Product plus, to the extent permitted under Appendix II to
Exhibit D indirect costs properly allocated by such Party as Commercialization
Costs, in each case during the Commercialization Phase for such Product,
excluding the specific costs required to achieve the second Major Regulatory
Approval and other costs properly allocated as Development Costs hereunder.
Commercialization Costs shall include, without limitation, those costs described
on Appendix II to Exhibit D, and which are related to marketing and selling of
the Product, and the cost of producing and distributing Product for sale, sample
and other uses approved in the Commercialization Plan. Subject to Joint Steering
Committee approval, costs incurred for phase IV studies, distribution, sales
force, and any related promotional costs are to be considered Commercialization
Costs. For the avoidance of doubt, (a) any Development Costs, including without
limitation significant costs of expanding a Product’s labeled indication or
approved territory or other costs included in the determination of Product
Participation shall not be included as Commercialization Costs in the
calculation of Net Profits, and (b) Commercialization Costs shall not be
included in the determination of the Product Participation of each Party, and
shall be included in the determination of Net Profits as per Exhibit D.


3

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.16   “Commercialization Phase”, with respect to a Product, shall mean the
period commencing upon the first Major Regulatory Approval of such Product and
continuing throughout the remaining Product Term with respect to such Product;
provided that, notwithstanding commencement of the Commercialization Phase, (a)
Development Activities shall continue in other countries or regions of the
Territory until Regulatory Approval has been obtained in all countries or
regions set forth in the applicable Development Plan and (b) certain costs
incurred by the Parties during the Commercialization Phase shall be allocated as
Development Costs as specified herein.
 
1.17   “Commercialization Plan” shall have the meaning set forth in Section 6.1.
 
1.18   “Commercially Reasonable Efforts” means, with respect to each Party,
commercially reasonable efforts in accordance with such Party’s business, legal,
ethical, medical and scientific judgment, and in accordance with the efforts and
resources such Party would use for a product owned by it or to which it has
rights, which is of similar market potential, at a similar stage in its product
life, taking into account the competitiveness of the marketplace, the
proprietary position of the product, the regulatory structure involved, the
profitability of the product and other relevant factors.
 
1.1    “Compete”, “Competes” or “Competing” means, with respect to any two
therapeutic products, whether or not one of such products is a Product, and
whether or not one or both of such products is Transgenic, that (a) one such
product which is a ************.
 
1.20   “Competing Product” means any Transgenic or non-Transgenic therapeutic
product, other than a Product, that Competes with a Product, provided that the
term “Competing Product” shall not include any products that ************.
 
1.21   “Confidential Information” of a Party means any scientific, technical,
trade or business information possessed, obtained by, developed for or given to
a Party which is treated by such Party as confidential or proprietary,
including, without limitation Research Materials (defined below), formulations,
techniques, methodology, assay systems, formulae, protocols, SOPs, procedures,
tests, equipment, data, reports, know-how, sources of supply, patent
positioning, relationships with consultants and employees, pricing, business
plans and business developments, information concerning the existence, scope or
activities of any research, development, manufacturing or other projects of such
Party (e.g., plans, rationale, competitive strategy or other information related
to developing or marketing products or technology covered by such Party’s
patents, patent applications or published patent applications), and any other
confidential information about or belonging to such Party’s suppliers,
licensors, licensees, partners, Affiliates, customers, potential customers or
others and which is disclosed by such Party to the other Party during the
Collaboration Term. “Research Materials” include, without limitation, genes, DNA
sequences, plasmids, vectors, expression systems, cells, cell lines, organisms,
antibodies, biological substances, and any constituents, progeny, mutants,
derivatives or replications thereof or therefrom, together with all reagents,
chemical compounds or other materials. It is understood and agreed by the
Parties that (a) the GTC Know-How shall be deemed to be the Confidential
Information of GTC for all purposes hereunder, (b) the LFB Biotech Know-How
shall be deemed to be the Confidential Information of LFB Biotech for all
purposes hereunder and (c) the terms of this Agreement shall constitute
Confidential Information of each Party.


4

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.22   “Control” means, with respect to any information or intellectual property
right, possession by a Party or its Affiliates of the ability (whether by
ownership, license, or otherwise) to grant access, a license, or a sublicense to
such information or intellectual property right without violating the terms of
any agreement or other arrangement with, and without the payment of additional
consideration (other than royalty payments, milestone payments and other amounts
otherwise payable under the relevant agreement) to, any Third Party as of the
time such Party would first be required hereunder to grant the other Party such
access, license, or sublicense.
 
1.2    “Core Business” means (a) with respect to LFB Biotech and its Affiliates,
the development and commercialization of (i) protein obtained from human plasma
fractionation and their recombinant counterparts and (ii) recombinant monoclonal
antibodies with applications in oncology, auto immune diseases, infectious
diseases and graft rejection; and, (b) with respect to GTC and its Affiliates,
the development and commercialization of (i) therapeutic Transgenic protein
products and (ii) recombinant monoclonal antibodies with applications in
oncology, auto immune diseases, infectious diseases and asthma. The applications
for monoclonal antibodies may be extended as provided in the definition of “Core
Business Product”.
 
1.24   “Core Business Competitor” means, with respect to a Party at the relevant
time, any Third Party that is developing or commercializing one or more products
that (a) if developed or commercialized by such Party would be within the Core
Business of such Party and its Affiliates and (b) Competes with a Core Business
Product of such Party and its Affiliates.
 
1.25   “Core Business Competitor Equity Acquisition” means with respect to a
Party (a) the acquisition by a Core Business Competitor of such Party of more
than ************ of the voting equity securities of the other Party or (b) a
Core Business Competitor of such Party obtaining the right to ************. For
purposes of this Agreement, a Core Business Competitor Equity Acquisition shall
be deemed to have occurred with respect to a Party in the event that any of the
transactions listed in (a) or (b) above take place with respect to: (1) an
Affiliate of the other Party that Controls such other Party, or (2) an Affiliate
of such other Party whose performance or assets are material to such other
Party’s performance of its obligations under this Agreement, including without
limitation those obligations under any Development Plan or Commercialization
Plan hereunder.


5

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.26   “Core Business Product/Products” means, with respect to a Party and its
Affiliates, a specific product within the Core Business of such Party and its
Affiliates as set forth on Exhibit H as the same shall be amended in accordance
with the following. Each Party shall notify the other Party annually of any
change in the Core Business Products of such Party and its Affiliates, together
with adequate supporting documentation, and, absent a dispute, Exhibit H shall
be amended to reflect such change subject to the following conditions: (i)
neither Party shall be required to delete any product which is ************;
(ii) any ************ product ************ may be added to or deleted from
Exhibit H by either Party without restriction provided that in the case of an
addition such product is under development or being commercialized by such Party
or its Affiliates; (iii) a Party may add a ************ product to Exhibit H
only if such product meets any one of the following criteria: (A) For products
in the stage of research or development, (1) such Party and its Affiliates have
spent in the preceding year at least ************ for research and/or
development of such product, or (2) such Party or its Affiliates have developed
a scalable manufacturing asset for such product, either through Transgenic
process or a cell line, or (3) such product is in a pre-clinical research
program at a stage that is reasonably expected to be within ************ of
initiation of human clinical trials or (4) such product has been licensed from
an outside institution, including a university or a company or partnership,
provided that if after ************ of the license term such licensed product
does not also satisfy either criteria, (2) or (3) above or the criteria set
forth in the following clause (B) or such Party or its Affiliates have not spent
at least ************ in total during such ************ period on research
and/or development of such product (such amount not to include license fees
payable to the relevant outside institution), then such product shall be deleted
from Exhibit H; and (B) for products in the stage of commercialization a product
which, on an annual basis accounts for more than ************ of such Party’s or
its Affiliates’ revenues, whether from sales, product milestones, royalties or
other product revenues; and (iv) a Party shall delete a recombinant monoclonal
antibody product from Exhibit H if for the preceding year it has not met any of
the criteria set forth in the foregoing clauses (iii)(A) or (B). If a
************ product of a Party or its Affiliates would be eligible for addition
to Exhibit H but is for an application not covered in the definition of “Core
Business” of such Party and its Affiliates, then such product may be added to
Exhibit H and for so long as such product remains on Exhibit H the definition of
“Core Business” of such Party and its Affiliates shall be deemed amended to
include such application.
 
1.27   “Damages” shall have the meaning set forth in Section 13.1.
 
1.28   “Development” or “Develop” means all activities performed by or on behalf
of either Party pursuant to the Development Plan with respect to a Product
during the Development Phase, including, without limitation, all activities
related to preclinical testing, DNA construct discovery and development, animal
development and maintenance, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control, clinical
studies (from Phase I Trials through Phase III Trials), regulatory affairs,
statistical analysis and report writing, and all other pre-marketing activities,
each to the extent performed pursuant to the Development Plan.
 
1.29   “Development Activities” means, collectively or individually, as the
context suggests, the LFB Biotech Development Activities and the GTC Development
Activities.
 
1.30   “Development Costs”, for purposes of determining a Party’s Product
Participation with respect to any Product under Section 8.2(b), shall mean all
direct external costs and direct internal costs properly paid or incurred by
such Party in connection with the Development of such Product, plus, to the
extent permitted under Appendix I to Exhibit D, indirect costs properly
allocated by such Party to the Development of such Product, in each case during
the Development Phase or thereafter as expressly provided herein. Development
Costs shall include, without limitation, all Pre-Marketing Costs and the cost of
producing and distributing Product for preclinical, clinical and other uses
approved in the Development Plan in addition to those other costs set forth on
Appendix I to Exhibit D, in each case that are incurred in the performance of
Development activities under the Development Plan.


6

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.31   “Development Phase” shall mean, with respect to a Product, the period
commencing upon the Product Start Date for such Product and continuing until the
first Major Regulatory Approval for such Product; provided that certain costs
incurred after the Development Phase shall be treated as Development Costs if
specified herein or agreed to in writing in advance by the Joint Steering
Committee.
 
1.32   “Development Plan” shall have the meaning set forth in Section 5.1.


1.33   “Disclosing Party” shall have the meaning set forth in Section 12.1.
 
1.34   “Dispute” shall have the meaning set forth in Section 15.1.
 
1.35   “ECB” means the European Central Bank.
 
1.36   “Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
 
1.37   “EMEA” means the European Agency for the Evaluation of Medicinal
Products, or any successor organization.
 
1.38   “European Territory” means the member states (as of the Effective Date)
of the European Union, as well as Switzerland, Norway, Lichtenstein, Iceland,
Bulgaria, Romania, Croatia, Serbia, Montenegro, Slovenia, Bosnia, Macedonia,
Albania, Turkey, Byelorussia, Ukraine and Moldavia and each of their respective
territories and possessions.
 
1.39   “FDA” means the United States Food and Drug Administration, or any
successor organization.
 
1.40   “First Commercial Sale” means the first commercial sale of a Product by
or on behalf of a Party or its Affiliate in a country as part of a nationwide
introduction after Regulatory Approval has been achieved for such Product in
such country. Sales for test marketing, clinical trial purposes or compassionate
or similar use shall not be considered to constitute a First Commercial Sale.
 
1.41   “FTE” shall have the meaning set forth in Section 5.2(b).


7

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.42   “Fully Absorbed Cost of Goods” means, with respect to a Product and the
Party responsible for manufacturing or supplying such Product, (a) the variable
costs and fixed costs incurred by such Party associated with the manufacture
(inclusive of finishing processes including filling, packaging, labeling and/or
other preparation), quality assurance, quality control and other testing,
storage and shipping of batches of such Product or (b) if such Product is not
manufactured by such Party, the amounts paid to a Third Party manufacturer for
the manufacture of such Product plus, to the extent not included in the amounts
paid to such Third Party manufacturer, the actual costs associated with the
acquisition of shipments of Product from such Third Party manufacturer. For
purposes of this definition, “variable costs” means the cost of labor, raw
materials, scrap (being product losses normally recorded in the process of
manufacturing and to the exclusion of abnormal waste, spillage, processing,
handling or idle facility costs), supplies and other resources directly consumed
in the manufacture, quality assurance, quality control and other testing,
storage and shipping of batches of the applicable Product, and “fixed costs”
means the cost of facilities, utilities, insurance (including any product
liability insurance or accrual for self-insurance), facility and equipment
depreciation (unless the capital cost of such facility or equipment has been
directly charged to the program), manufacturing overhead (cost accounting,
personnel management, and information technology), and other fixed costs
directly related to the manufacture, quality assurance, quality control and
other testing, storage and shipping of batches of such Product, as well as
amounts required to be paid to Third Parties in connection with the manufacture,
use, sale, offer for sale or import of such Product to the extent not otherwise
included as Development Costs or Commercialization Costs of such Party. Fixed
costs shall be allocated to such Product based upon the proportion of such costs
directly attributable to support of the manufacturing, quality assurance,
quality control and other testing, storage and shipping processes for such
Product. If a facility is used to manufacture Products and has the capacity to
manufacture products for other programs of such Party, fixed costs shall be
allocated in proportion to the actual use of such facility for the manufacture
of Products and the capacity to manufacture products for such other programs.
For the avoidance of doubt, no idle capacity of a manufacturing facility, or a
proportionate use thereof, shall be included in Fully Absorbed Cost of Goods
except, in the case of a facility dedicated solely to the manufacture of
Products, it shall be included to the extent the JSC determines that such
facility is appropriately sized. Fully Absorbed Cost of Goods shall exclude all
costs otherwise covered under Development Costs or Commercialization Costs.
Unless otherwise expressly provided in this Agreement, all cost determinations
made in the calculation of Fully Absorbed Cost of Goods shall be in accordance
with the Parties’ respective Accounting Standards, consistently applied.
 
1.43   “GMP” means the current Good Manufacturing Practices of the FDA or any
similar practice standards promulgated by applicable Regulatory Authorities with
jurisdiction over the manufacture, use, or sale of Product, as then in effect.
 
1.44   “Greater Funding Party” means, with respect to a Product, a Party that
has funded more than ************ of the costs of Development of such Product
hereunder as of or after the date the Product Participation percentages of the
Parties are first set pursuant to Section 8.2(b), and prior to full
reimbursement to such Party of any IPV Difference in accordance with Section
8.2(d).
 
1.45   “GTC Assumed Liability” shall have the meaning set forth in Section 13.2.
 
1.46   “GTC Commercialization Activities” means, with respect to a Product, the
designated Commercialization activities of GTC as specified in the
Commercialization Plan for such Product.
 
1.47   “GTC Development Activities” shall have the meaning set forth in
Section 5.2(c).
 
1.48   “GTC Indemnitee” shall have the meaning set forth in Section 13.1.


8

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.49   “GTC Know-How” means all Know-How that is Controlled by GTC or its
Affiliates as of the Effective Date or during the Collaboration Term that is
necessary or reasonably useful for the Development and/or Commercialization of
Products under this Agreement.
 
1.50   “GTC Patent Rights” means all Patent Rights Controlled by GTC or its
Affiliates as of the Effective Date or during the Collaboration Term the
practice of whose claims are necessary or useful to the Development and/or
Commercialization of Products under this Agreement, excluding Joint Patent
Rights.
 
1.51   “GTC Technology” means, collectively, GTC Know-How and GTC Patent Rights.
 
1.52   “Indemnified Party” shall have the meaning set forth in Section 13.3.
 
1.53   “Indemnifying Party” shall have the meaning set forth in Section 13.3.
 
1.54   “Initial Collaboration Term” shall have the meaning set forth in Section
14.1(a).
 
1.55   “Initial Development Plan” shall have the meaning set forth in
Section 5.1
 
1.56   “Initial Product” means a Transgenic version of a therapeutic product
incorporating, based on or derived from rFVIIa.
 
1.57   “Insolvency Event” means, with respect to a Party, (a) such Party’s
filing a petition in voluntary bankruptcy or making an assignment for the
benefit of creditors or consenting to the appointment of a receiver of all or
any substantial part of its property, or filing a petition to take advantage of
any laws affecting debtors generally, in each of the foregoing cases only if it
is directed to and will result in liquidation of such Party, or (b) the
commencement against such Party of any case, proceeding or other action seeking
the adjudication of such Party as bankrupt by a court of competent jurisdiction
or the appointment by such a court of a trustee or receiver or receivers of such
Party of all or any substantial part of the property of such Party upon the
application of any creditor in any insolvency or bankruptcy proceeding or other
creditors suit, which case, proceeding or other action is not dismissed within
sixty (60) days after its commencement, in each of the foregoing cases only if
it is directed to and will result in liquidation of such Party.
 
1.58   “Invention” means any invention or discovery, whether or not patentable,
made as a result of the activities of a Party or the Parties pursuant to this
Agreement, which invention or discovery relates to a Product in any manner,
including, but not limited to, any invention or discovery relating to the
making, using or selling of a Product.
 
1.59   “Investment Present Value” or “IPV” means, with respect to a Product, the
net present value of the Parties’ Development Costs for such Product during the
period commencing on the Product Start Date for such Product and ending on the
date of the first Major Regulatory Approval for such Product, as calculated in
accordance with the applicable Product Participation Model, and subject to
adjustment pursuant to Section 8.2(b)(iv).


9

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.60   “IPV Difference” means, with respect to a Product, the difference between
a Greater Funding Party’s IPV and the IPV if the Development Costs of such
Product were shared ************, taking into consideration the weighting of
Development Costs set forth in Section 8.2(b)(ii).
 
1.61   “IPV Payment” has the meaning set forth in Section 14.3(a)(iv).
 
1.62   “Joint Inventions” shall have the meaning set forth in Section 9.1(b).
 
1.63   “Joint Patent Rights” shall have the meaning set forth in Section 9.1(b).
 
1.64   “Joint Steering Committee” or “JSC” shall have the meaning set forth in
Section 4.1.
 
1.65   “Joint Technology” means the Joint Patent Rights and any Joint
Inventions.
 
1.66   “Keepwell Agreement” has the meaning set forth in the Preamble to this
Agreement.
 
1.67   “Know-How” means any information or materials (whether or not proprietary
or patentable and whether stored or transmitted in oral, documentary, electronic
or other form), including, without limitation, ideas, concepts, formulas,
methods, procedures, designs, compositions, plans, documents, data, inventions,
discoveries, developments, works of authorship, biological materials, and any
information relating to research and development plans, experiments, results,
compounds, therapeutic leads, candidates and products, clinical and preclinical
data, toxicological data, pharmacological data, formulations, trade secrets and
manufacturing, marketing, financial, regulatory, personnel, customer sales and
invoicing and other business information and plans, and any scientific,
clinical, regulatory, marketing, financial and commercial information or data
which relates to a Product in any manner.
 
1.68   “LFB Biotech Assumed Liability” shall have the meaning set forth in
Section 13.1.
 
1.69   “LFB Biotech Commercialization Activities” means, with respect to a
Product, the designated Commercialization activities of LFB Biotech as specified
in the Commercialization Plan for such Product.
 
1.70   “LFB Biotech Development Activities” shall have the meaning set forth in
Section 5.2(b).
 
1.71   “LFB Biotech Indemnitees” shall have the meaning set forth in
Section 13.2.
 
1.72   “LFB Biotech Know-How” means all Know-How that is Controlled by LFB
Biotech or its Affiliates as of the Effective Date or during the Collaboration
Term that is necessary or reasonably useful for the Development and/or
Commercialization of Products under this Agreement.


10

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.73   “LFB Biotech Patent Rights” means all Patent Rights Controlled by LFB
Biotech or its Affiliates as of the Effective Date or during the Collaboration
Term the practice of whose claims are necessary or useful to the Development
and/or Commercialization of Products under this Agreement, excluding Joint
Patent Rights.
 
1.74   “LFB Biotech Technology” means, collectively, LFB Biotech Know-How and
LFB Biotech Patent Rights.
 
1.75   “MAb Product” means the Transgenic version of any therapeutic product
based on, incorporating or derived from monoclonal antibodies.
 
1.76   “Major Market EU Countries” means, individually and collectively, France,
Germany, Italy, Spain and the United Kingdom.
 
1.77   “Major Regulatory Approval” means a Regulatory Approval from the FDA or
the EMEA.
 
1.78   “Major Regulatory Filing” means a Regulatory Filing with the FDA or the
EMEA.
 
1.79   “Net Profits” means, with respect to a Product for a particular reporting
period, aggregate profits or losses resulting from the Commercialization of such
Product worldwide and shall be equal to (a) worldwide Net Sales of and any other
revenues relating to such Product for such period, including without limitation
any royalties, sublicense income or other payments received from Third Parties,
less (b) Commercialization Costs for such Product, before income taxes. Net
Profits will be shared based on each party’s Product Participation as described
in Section 8.2.
 
1.80   “Net Sales” means, with respect to a Product, the net sales on behalf of
a Party or any Affiliate, licensee or sublicensee of such Party, for the Product
sold to Third Parties (other than licensees or sublicensees) in bona fide,
arm’s-length transactions, as determined in accordance with applicable IFRS
Accounting Standards, as consistently applied, and which shall include the
following customary deductions from the invoiced sale price, as generally and
consistently applied by a Party:
************
 
1.81   “North American Territory” means the United States and Canada, and their
respective territories and possessions.
 
1.82   “Originating Party” means, with respect to a Product, the Party
responsible for introducing such Product to the collaboration under this
Agreement. The Parties acknowledge and agree that LFB Biotech is the Originating
Party of the Initial Product and GTC is the Originating Party of any rhAAT
Products.
 
1.83   “Party” and/or “Parties” shall have the respective meanings set forth in
the preamble to this Agreement.


11

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.84   “Patent Rights” means any patent applications and any divisions,
continuations, or continuations-in-part thereof, and any patents issuing thereon
and all substitutions, reissues, reexaminations and extensions thereof and
supplemental protection certificates relating thereto, and all counterparts of
the foregoing in any country.
 
1.85   “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership, or other
business entity, or any government, or any agency or political subdivision
thereof.
 
1.86   “Phase I Trial” means a clinical trial as defined in 21 C.F.R 312.21(a),
as may be amended from time to time, or any non-US equivalent thereto, in each
case that is designed to determine the metabolism and pharmacologic actions of
the applicable Product in humans, the side effects associated with increasing
doses, and, if possible, to gain early evidence on effectiveness.
 
1.87   “Phase II Trial” means a clinical trial as defined in 21 C.F.R.
312.21(b), as may be amended from time to time, or any non-US equivalent
thereto, in each case that is designed to assess the clinical efficacy of the
applicable Product for a particular indication or indications and to determine
the common side-effects and safety risks associated with the use of such
Product.
 
1.88   “Phase III Trial” means a clinical trial as defined in 21 C.F.R.
312.21(c), as may be amended from time to time, or any non-US equivalent
thereto, in each case that is designed to gather additional information about
the efficacy, tolerability and safety of the applicable Product that is needed
to evaluate the overall benefit-risk relationship of the Product and to provide
an adequate basis for physician labeling.
 
1.89   “Pivotal Trial” means, with respect to a Product, a Phase III Trial or
other clinical trial, the results of which are identified by the JSC as the
essential data from which a Regulatory Authority will determine whether to grant
Regulatory Approval for such Product.
 
1.90   “Pivotal Trial Completion Date” means, with respect to a Product, the
date of the JSC’s decision that the results of the Pivotal Trial are adequate to
support a Regulatory Filing for purposes of obtaining the first Major Regulatory
Approval for such Product.
 
1.91   “Pre-Marketing Costs” means all costs related to market research and
development, strategic market plans, strategic product positioning, pricing
studies, inventory build and all other pre-approval activities, each to the
extent performed pursuant to the Development Plan. As part of Development Costs,
Pre-Marketing Costs should be approved by the Joint Steering Committee and
reflected in the Development Plan. For the avoidance of doubt, Pre-Marketing
Costs approved and incurred are included as Development Costs for the
calculation of Product Participation.
 
1.92   “Product” or “Products” means one or more of the following, as the
context suggests: (a) the Initial Product, (b)(i) any rhAAT Product, (ii) any
Additional Plasma Products, and (iii) any MAb Products, and that are, with
respect to (b)(i), (ii), and (iii), selected by the Parties for inclusion in the
collaboration hereunder pursuant to Section 2.1.


12

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.93   “Product Participation” shall have the meaning set forth in Section
8.2(a).
 
1.94   “Product Participation Model” means, with respect to a Product, the model
agreed upon by the Parties, substantially in the form attached as Exhibit D
hereto, for calculating the Parties’ respective contributions to the Development
of such Product and, based upon such contributions, determining the percentage
of each Party’s respective participation in the aggregate Net Profits that are
derived from such Product, all as more fully described in Section 8.2.
 
1.95   “Product Start Date” means, (a) with respect to the Initial Product, the
Effective Date, and (b) with respect to any other Products, the date the
relevant Product becomes subject to this Agreement pursuant to Section 2.1.
 
1.96   “Product Trademark” shall have the meaning set forth in Section 10.1(a).
 
1.97   “Product Term” shall have the meaning set forth in Section 14.1(b)(iii).
 
1.98   “Publishing Party” shall have the meaning set forth in Section 12.5(a).
 
1.99   “rFVIIa” means recombinant human blood factor VIIa.
 
1.100   “rFVIIa Rabbit” means a transgenically modified rabbit that produces
rFVIIa in its milk.
 
1.101   “Recall” means the removal or correction of a marketed Product that the
FDA, EMEA or an equivalent Regulatory Authority considers to be in violation of
law and against which a Regulatory Authority would otherwise initiate legal
action (e.g., a seizure).
 
1.102   “Receiving Party” shall have the meaning set forth in Section 12.1.
 
1.103   “Regulatory Approvals” mean any approvals, licenses, registrations or
authorizations (including pricing and reimbursement approvals) of any Regulatory
Authority, whether or not conditional, that are necessary for the commercial
sale of a Product in a regulatory jurisdiction in the Territory.
 
1.104   “Regulatory Authority” means any and all national, supra-national,
regional, state, or local regulatory agency, department, bureau, commission,
council, or other governmental entity, whose approval or authorization is
necessary for, or to whom notice must be given prior to, the manufacture,
distribution, use, or sale of a Product in the Territory, including, without
limitation, the FDA and the EMEA.
 
1.105   “Regulatory Filings” mean all applications, filings, dossiers and the
like submitted to a Regulatory Authority in the Territory for the purpose of
obtaining a Regulatory Approval from such Regulatory Authority in the Territory.
 
1.106   “rhAAT” means recombinant blood protein alpha-1 antitrypsin.


13

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.107   “rhAAT Product” means the Transgenic version of any therapeutic product
incorporating, based on or derived from rhAAT.
 
1.108   “Senior Management” means, for a Party, the Chief Executive Officer or a
senior executive who is designated by the Chief Executive Officer of such Party.
 
1.109   “Shared Liability Claims” shall have the meaning set forth in
Section 13.4(a).
 
1.110   “Specifications” shall have the meaning set forth in Section 7.3.
 
1.111   “Stock and Note Purchase Agreement” shall have the meaning set forth in
Section 8.1.
 
1.112   “Supply Agreement” means, with respect to a Product, a definitive
agreement executed between the Parties to govern the terms and conditions of
manufacture and supply of such Product hereunder.
 
1.113   “Target Antigen” means ************.
 
1.114   “Target Receptor” means ************.
 
1.115   “Territory” means, individually or collectively, as the context shall
suggest, the European Territory, the North American Territory and the
Co-Exclusive Territory.
 
1.116   “Third Party” means any person or entity (including, without limitation,
any governmental authority) other than a Party or its Affiliates.
 
1.117   “Third Party Claims” shall have the meaning set forth in Section 13.1.
 
1.118   “Trademark Owner” shall mean the Party owning a Product Trademark
pursuant to Section 10.1.
 
1.119   “Trademark User” shall have the meaning set forth in Section 3.4.
 
1.120   “Transgenic” means, with respect to any therapeutic product, including
without limitation a Product, that such product was produced or derived from
transgenically modified animals.
 
1.12    “United States”, “US” or “USA” shall mean the United States of America
and its territories and possessions, including without limitation the
Commonwealth of Puerto Rico and the U.S. Virgin Islands.
 
1.122   “Unsettled Shared Damages” shall have the meaning set forth in Section
13.4.


14

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
ARTICLE 2
SCOPE OF COLLABORATION; JOINT OBLIGATIONS; DILIGENCE


2.1   Scope of Collaboration


(a)   General. LFB Biotech and GTC wish to establish a collaborative alliance to
Develop and Commercialize Products in the Territory, all as more specifically
described herein and in the applicable Development Plan and Commercialization
Plan. Without limiting the foregoing, the Parties agree to: (i) engage in
Development of Products, with the goal of obtaining Regulatory Approval for each
Product as soon as reasonably practicable in each market where it makes
commercial sense to do so given the size of the potential market and the safety
and efficacy profile of the relevant Product; and (ii) engage in
Commercialization of Products, with the goal of optimizing the profit available
to each Party. Each Party agrees to use Commercially Reasonable Efforts in
performing its tasks and responsibilities and in conducting all activities
ascribed or assigned to it from time to time under this Agreement, the then
current Development Plan, and the then current Commercialization Plan with
respect to each Product.


(b)   Initial Product. The Parties shall initially collaborate to Develop and
Commercialize the Initial Product in accordance with the terms and conditions of
this Agreement, the Initial Development Plan and the Commercialization Plan for
the Initial Product.


(c)   rhAAT Product.


(i)   In the event that GTC wishes to pursue a program for the development of an
rhAAT Product, LFB Biotech shall have a first option to include such rhAAT
Product within the collaboration hereunder and GTC shall not negotiate or enter
into an agreement with a Third Party with respect to such rhAAT Product before
first offering a proposal to LFB Biotech in accordance with this Section 2.1(c).


(ii)   GTC shall propose any such rhAAT Product for inclusion in the
collaboration by providing LFB Biotech with a written proposal for the
Development of such rhAAT Product. LFB Biotech shall have ************ following
the receipt of such proposal to notify GTC in writing whether or not LFB Biotech
wishes to include such rhAAT Product as a Product under this Agreement.


(iii)   If LFB Biotech notifies GTC within such ************ period that LFB
Biotech wishes to include such rhAAT Product as a Product hereunder, the
Parties, through the JSC, shall negotiate in good faith for a period not to
exceed ************, or such longer time as the Parties may mutually agree, a
preliminary Development Plan with respect to such rhAAT Product, which
Development Plan shall include a preliminary Development budget. If the Parties
reach agreement on a Development Plan for a rhAAT Product within such time
period, or such longer time period as the Parties may mutually agree, such rhAAT
Product shall become subject to this Agreement as a “Product” hereunder.


(iv)   If (a) LFB Biotech (1) notifies GTC that LFB Biotech does not wish to
pursue the Development or Commercialization of such rhAAT Product hereunder or
(2) does not notify GTC in writing within such ************ of LFB Biotech’s
intention whether or not to include such rhAAT Product hereunder, or (b) LFB
Biotech timely notifies GTC that it wishes to pursue such rhAAT Product
hereunder, but the Parties are unable to agree in good faith upon a Development
Plan for the proposed rhAAT Product within the time frame provided in subsection
(iii) above, GTC may pursue the development and commercialization of such rhAAT
Product unilaterally or negotiate and enter into an agreement with any Third
Party for the development and commercialization of such rhAAT Product with no
further obligation to LFB Biotech with respect thereto, subject to the
provisions of Section 3.7.


15

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.




(d)   Additional Plasma Products.


(i)   Either Party may, from time to time during the Term, but is not obligated
to, propose to the other Party for inclusion in the collaboration under this
Agreement any Additional Plasma Products that such Party believes are reasonably
likely to enhance the goals of the collaboration.


(ii)   The Originating Party may propose such Additional Plasma Product for
inclusion in the collaboration by providing the non-Originating Party with a
written proposal for the Development of such Additional Plasma Product and the
non-Originating Party shall have ************ following the receipt of such
proposal to inform the Originating Party whether or not it wishes to include
such Additional Plasma Product as a Product under this Agreement.


(iii)   If the non-Originating Party notifies the Originating Party in writing
within such ************ period that it wishes to include such Additional Plasma
Product under this Agreement, the Parties, through the JSC, shall negotiate in
good faith for a period not to exceed ************, or such longer time as the
Parties may mutually agree, a preliminary Development Plan with respect to such
Additional Plasma Product, which Development Plan shall include a preliminary
Development budget. If the Parties reach agreement on a Development Plan for
such Additional Plasma Product within such time period or such longer time
period as the Parties may mutually agree, such Additional Plasma Product shall
become subject to this Agreement as a “Product” hereunder.


(iv)   If (a) the non-Originating Party (1) notifies the Originating Party that
it does not wish to pursue the Development or Commercialization of such
Additional Plasma Product hereunder, or (2) does not notify the Originating
Party in writing within such ************ period of its intention whether or not
to include such Additional Plasma Product hereunder, or (b) the non-Originating
Party timely notifies the Originating Party that it wishes to pursue such
Additional Plasma Product hereunder, but the Parties are unable to agree in good
faith upon a Development Plan for the proposed Additional Plasma Product within
the time frame provided in subsection (iii) above, the Originating Party may
pursue the development and commercialization of such Additional Plasma Product
unilaterally or negotiate and enter into an agreement with any Third Party for
the development and commercialization of such Additional Plasma Product with no
further obligation to the non-Originating Party with respect thereto, subject to
the provisions of Section 3.7.


(e)   MAb Products.


(i)   Either Party may, from time to time during the Term, but is not obligated
to, propose to the other Party for inclusion in the collaboration under this
Agreement MAb Products that such Party believes are reasonably likely to enhance
the goals of the collaboration.


16

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(ii)   The Originating Party may propose a MAb Product for inclusion in the
collaboration by providing the non-Originating Party with a written proposal for
the Development of such MAb Product and the non-Originating Party shall have
************ following the receipt of such proposal to inform the Originating
Party whether or not it wishes to include such MAb Product as a Product under
this Agreement.


(iii)   If the non-Originating Party notifies the Originating Party in writing
within such ************ period that it wishes to include such MAb Product under
this Agreement, the Parties, through the JSC, shall negotiate in good faith for
a period not to exceed ************, or such longer time as the Parties may
mutually agree, a preliminary Development Plan with respect to such MAb Product,
which Development Plan shall include a preliminary Development budget. If the
Parties reach agreement on a Development Plan for such MAb Product within such
time period or such longer time period as the Parties may mutually agree, such
MAb Product shall become subject to this Agreement as a “Product” hereunder.


(iv)   If (a) the non-Originating Party (1) notifies the Originating Party that
it does not wish to pursue the Development or Commercialization of such MAb
Product hereunder, or (2) does not notify the Originating Party in writing
within such ************ period of its intention whether or not to include such
MAb Product hereunder, or (b) the non-Originating Party timely notifies the
Originating Party that it wishes to pursue such MAb Product hereunder, but the
Parties are unable to agree in good faith upon a Development Plan for the
proposed MAb Product within the time frame provided in subsection (iii) above,
the Originating Party may pursue the development and commercialization of such
MAb Product unilaterally or negotiate and enter into an agreement with any Third
Party for the development and commercialization of such MAb Product with no
further obligation to the non-Originating Party with respect thereto, subject to
the provisions of Section 3.7.
 
2.2   Conduct of Parties. Each Party understands and agrees that it is to its
mutual benefit to maximize the clinical and commercial potential of the
Products. Each Party shall conduct itself and its activities hereunder
consistent with that understanding and with sound and ethical business and
scientific practices, and in accordance with the applicable Development Plan and
Commercialization Plan, provided that the foregoing shall not limit the
activities of the Parties with respect to any product that is not a Product or a
Competing Product and is not otherwise subject to Section 3.7.
 
2.3   Assistance. Each Party agrees to provide to the other all reasonable
assistance and take all actions reasonably requested by the other Party that are
necessary to enable the requesting Party to comply with its obligations under
this Agreement or otherwise meet the mutual objectives of the Parties set forth
in Section 2.2 above, or with any applicable law or regulation.
 
2.4   Product List. Exhibit A attached hereto sets forth the Products under this
Agreement. As the Effective Date only the Initial Product is listed on Exhibit
A. As other Products become subject to this Agreement as provided above, Exhibit
A shall be updated by including such Products.


17

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
ARTICLE 3
GRANT OF RIGHTS


3.1   License Grant to GTC


(a)   Research and Development License. Subject to the terms and conditions of
this Agreement, LFB Biotech hereby grants to GTC a co-exclusive (together with
LFB Biotech) right and license (with the right to sublicense with the JSC’s
approval) during the Term in the Territory, under the LFB Biotech Technology and
LFB Biotech’s interest in any and all Joint Technology, to:


(i)   with respect to the Initial Product, (A) create and breed one or more
herds of rFVIIa Rabbits and use such rFVIIa Rabbits to produce rFVIIa for use in
making the Initial Product, and (B) Develop, make and have made the Initial
Product, all in accordance with applicable laws and regulations and the Initial
Development Plan; and


(ii)   with respect to subsequent Product(s), (A) create and breed one or more
herds of transgenic mammals, and use such transgenic mammals to produce material
for use in making such Product(s), and (B) Develop, make and have made
Product(s), all in accordance with applicable laws and regulations and the
applicable Development Plan.


(b)   Commercialization License. Subject to the terms and conditions of this
Agreement, LFB Biotech hereby grants to GTC an exclusive or co-exclusive (as
described below) right and license (with the right to sublicense with the JSC’s
approval) during the Term, commencing upon the Commercialization Phase with
respect to the applicable Product, under the LFB Biotech Technology and LFB
Biotech’s interest in any and all Joint Technology, to:


(i)   with respect to the Initial Product, (A) use the rFVIIa Rabbits to
manufacture commercial quantities of rFVIIa, (B) make, have made, sell, offer
for sale, and import the Initial Product in the North American Territory, (C)
subject to Section 3.3, in cooperation with LFB Biotech, make, have made, sell,
offer for sale, and import the Initial Product in the Co-Exclusive Territory,
and (D) make, have made, and sell Initial Product to LFB Biotech for further
distribution and sale by LFB Biotech in the European Territory, all in
accordance with applicable laws and regulations and the applicable
Commercialization Plan; and


(ii)   with respect to subsequent Product(s), (A) use transgenic mammals created
pursuant to the license under Section 3.1(a)(ii) to manufacture commercial
quantities of material for use in the manufacture of Product(s), (B) make, have
made, sell, offer for sale, and import Product(s) in the North American
Territory, (C) subject to Section 3.3, in cooperation with LFB Biotech, make,
have made, sell, offer for sale, and import Product(s) in the Co-Exclusive
Territory, and (D) make, have made, and sell Product(s) to LFB Biotech for
further distribution and sale by LFB Biotech in the European Territory, all in
accordance with applicable laws and regulations and the applicable
Commercialization Plan.
 
For purposes of clarity, the foregoing license shall be exclusive to GTC for the
North American Territory under Sections 3.1(b)(i)(B) and 3.1(b)(ii)(B) above and
co-exclusive (together with LFB Biotech) in the Co-Exclusive Territory under
Sections 3.1(b)(i)(C) and 3.1(b)(ii)(C) above.


18

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
3.2   License Grant to LFB Biotech


(a)   Research and Development License. Subject to the terms and conditions of
this Agreement, GTC hereby grants to LFB Biotech a co-exclusive (together with
GTC) right and license (with the right to sublicense with the JSC’s approval)
during the Term in the Territory, under the GTC Technology and GTC’s interest in
any and all Joint Technology, to:


(i)   with respect to the Initial Product, (A) create and breed one or more
herds of rFVIIa Rabbits and use such rFVIIa Rabbits to produce rFVIIa for use in
making the Initial Product, and (B) Develop, make and have made the Initial
Product, all in accordance with applicable laws and regulations and the Initial
Development Plan; and


(ii)   with respect to subsequent Product(s), (X) create and breed one or more
herds of transgenic mammals, and use such transgenic mammals to produce material
for use in making such Product(s), and (Y) Develop, make and have made
Product(s), all in accordance with applicable laws and regulations and the
applicable Development Plan.


(b)   Commercialization License. Subject to the terms and conditions of this
Agreement, GTC hereby grants to LFB Biotech an exclusive or co-exclusive (as
described below) right and license (with the right to sublicense with the JSC’s
approval ) during the Term, commencing upon the Commercialization Phase with
respect to the applicable Product, under the GTC Technology and GTC’s interest
in any and all Joint Technology, to:


(i)   with respect to the Initial Product, (A) sell, offer for sale, and import
the Initial Product in the European Territory, and (B) subject to Section 3.3,
in cooperation with GTC, sell, offer for sale, and import the Initial Product in
the Co-Exclusive Territory, all in accordance with applicable laws and
regulations and the applicable Commercialization Plan provided that if a
Regulatory Authority requires a second site for the production of the Initial
Product, such license shall be extended to the use of rFVIIa Rabbits to
manufacture commercial quantities of rFVIIa and to the making of the Initial
Product for distribution and sale in the Territory; and


(ii)   with respect to subsequent Product(s), (A) use transgenic mammals created
pursuant to the license under Section 3.2 (a)(ii) to manufacture commercial
quantities of material for use in the manufacture of Product(s), (B) make, have
made, sell, offer for sale, and import Product(s) in the European Territory, (C)
subject to Section 3.3, in cooperation with GTC, make, have made, sell, offer
for sale, and import Product(s) in the Co-Exclusive Territory, and (D) make,
have made, and sell Product(s) to GTC for further distribution and sale by GTC
in the North American Territory, all in accordance with applicable laws and
regulations and the applicable Commercialization Plan; provided, that LFB
Biotech may not exercise the license to make and have made Products granted
pursuant to the foregoing unless and until the JSC determines to establish a
second manufacturing site, or LFB Biotech notifies GTC of its decision to
establish a second manufacturing site, in each case in accordance with the
provisions of Section 7.4.
 
For the purposes of clarity, the foregoing license shall be exclusive to LFB
Biotech with respect to the European Territory under Sections 3.2(b)(i)(A) and
3.2(b)(ii)(B) above and co-exclusive (together with GTC) in the Co-Exclusive
Territory under Sections 3.2(b)(i)(B) and 3.2(b)(ii)(C) above.


19

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
3.3   Exercise of Commercialization Rights in Co-Exclusive Territory. Each Party
acknowledges and agrees that the Commercialization rights licensed to a Party
under Sections 3.1(b)(i)(C), 3.1(b)(ii)(C), 3.2(b)(i)(B) and 3.2(b)(ii)(C) shall
only be exercisable by such Party with respect to each country or region of the
Co-Exclusive Territory that the JSC has designated to such Party as provided in
Section 6.2(c), and neither Party shall exercise such rights in a country or
region of the Co-Exclusive Territory that the JSC has exclusively designated to
the other Party, its Affiliate or to a Third Party as provided in Section
6.2(c).
 
3.4   Trademark License. Subject to the terms and conditions of this Agreement,
each Trademark Owner hereby grants to the other Party (the “Trademark User”)
during the Term (a) a fully paid up, royalty free, exclusive right and license
to use the Product Trademarks of such Trademark Owner to Commercialize Products
in the Territory which is exclusive to the Trademark User as provided in this
Agreement, and (b) a fully paid up, royalty free, co-exclusive right and license
to use the Product Trademarks to Commercialize Products in the Co-Exclusive
Territory, all in accordance with applicable laws and regulations and the
applicable Commercialization Plan, and subject to the following limitations:


(i)   The Trademark User acknowledges that the Trademark Owner is and shall
remain the owner of the Product Trademarks owned by such Trademark Owner and
that all use of such Product Trademarks by the Trademark User shall inure to the
benefit of the Trademark Owner.


(ii)   The Trademark User agrees that it will use such Product Trademark in
connection with the relevant Products manufactured by or for GTC or LFB Biotech,
as the case may be, pursuant to, or as permitted by, this Agreement and for no
other purpose, and shall agree to comply with such reasonable quality assurance
provisions of the Trademark Owner as the Trademark Owner may reasonably specify
in writing to ensure that the quality of any Product manufactured by or on
behalf of GTC or LFB Biotech, as the case may be, remains, in all material
respects, at least as high as that of Product manufactured by the Trademark
Owner.


(iii)   The Trademark User agrees to use the Product Trademarks of the Trademark
Owner only in the form and manner, and with appropriate proprietary markings,
reasonably prescribed in writing from time to time by the Trademark Owner. The
Trademark Owner will deliver such initial requirements with respect to the form
and manner of Product Trademarks use to the Trademark user prior to launch of
the applicable Product. The Trademark User agrees not to use any other trademark
in combination with the relevant Product Trademark or in connection with the
relevant Product without prior written approval of the Trademark Owner, which
approval will not be unreasonably withheld.


(iv)   The Trademark User agrees, during the term of this Agreement and
thereafter, not to seek to register the Product Trademarks of the Trademark
Owner or any confusingly similar trademark in any country or region.


20

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
The Trademark User may sublicense the rights granted under this Section 3.4 to a
Third Party engaged by such Party to Commercialize Products with the approval of
the JSC in accordance with Section 3.5 solely for purposes of such
Commercialization.


3.5   Performance of Development and Commercialization Activities By Third
Parties. Neither Party may subcontract any significant element of its
Development Activities and/or Commercialization Activities to one or more Third
Parties without the prior approval of the JSC.
 
3.6   Reservation of Rights. Each Party expressly reserves and retains all
intellectual property rights not expressly granted herein, and no right or
license under any Patent Rights, trademarks, Know How or other proprietary
rights of either Party is granted or shall be granted by implication.
 
3.7   Competing Products.


(a)   During the Term, each Party agrees not to, and shall cause its Affiliates
not to, alone or together with a Third Party, (i) develop or commercialize any
Competing Product in the Territory, or (ii) acquire, directly or indirectly, any
rights or interest in or to a Competing Product which is being detailed,
promoted, marketed or sold in the Territory. In addition to any other remedies
that may be available for a breach of the foregoing restrictions, in the event
an Affiliate of a Party takes any of the actions described in subsections (i) or
(ii) above, the other Party shall have the right to immediately terminate this
subsection 3.7(a) with respect to itself and its Affiliates upon written notice
and in the event of such termination shall no longer be subject to the
restrictions set forth in this Section 3.7(a).


(b)   Each Party further undertakes that (i) it shall not, and shall cause its
Affiliates not to, enter into any undertaking with a Third Party which would
prohibit such Party from Developing and/or Commercializing any Product
hereunder, and (ii) at the time a proposal is made for the inclusion of a
Product for Development and Commercialization pursuant to this Agreement, each
Party will disclose to the other Party ************.


3.8   Third Party Patent Rights. In the event that a license under any Third
Party patent or other intellectual property right is necessary for the use,
Development, manufacture, sale, offer for sale or importation of a Product, the
costs of obtaining and maintaining such license shall be ************.
 
3.9   Effect of Bankruptcy on License Grants. All rights and licenses granted
under or pursuant to this Agreement by either Party are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101 of
the U.S. Bankruptcy Code. The Parties agree that each Party, as a licensee of
such rights under this Agreement, will retain and may fully exercise all of such
Party’s rights and elections under the U.S. Bankruptcy Code.


21

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
ARTICLE 4
COLLABORATION GOVERNANCE


4.1   Team Leaders/Project Managers. Within ************ after the Effective
Date, each Party shall designate an individual (each, a “Team Leader”) to
facilitate communication between the Parties and mutually manage the objectives
and activities of the Parties, as specified by the JSC, with respect to the
Development and Commercialization of Products under this Agreement and who will
be the primary contact person within each Party’s organization for matters
pertaining to the collaboration hereunder. Each Party may change its designated
Team Leader from time to time upon notice to the other Party, it being
acknowledged by both Parties that they should endeavor to maintain continuity to
the maximum extent practicable. In addition, with respect to each Product to be
Developed within the collaboration as decided by the JSC, the Originating Party
shall designate an individual (each such individual a “Project Leader”) who will
be responsible for the management of the Development of such Product and, if the
JSC deems appropriate, for its Commercialization. The non-Originating Party will
also designate an individual (a “Project Liaison”) to work closely with the
Project Leader with respect to such Development and Commercialization and who
will have overall responsibility within such other Party for oversight of such
Product. The same individuals may be Team Leaders and Project Leaders/Project
Liaisons. Neither the Team Leaders nor the Project Leaders shall have authority
to make decisions with respect to the Development or Commercialization of
Products, which authority shall be within the sole power of the JSC.
 
4.2   Joint Steering Committee; Minutes. Within ************ after the Effective
Date, LFB Biotech and GTC shall form a Joint Steering Committee (“JSC”)
consisting of ************ representatives from each Party. Each Party may
replace its representatives at any time upon prior written notice to the other
Party, it being acknowledged by both Parties that they should endeavor to
maintain continuity of their representatives to the maximum extent practicable.
Each Party may invite a reasonable number of additional employees and/or
advisors to attend part or all of the meetings of the JSC. The chairperson of
the JSC shall alternate between a representative selected by GTC and a
representative selected by LFB Biotech, with each chairperson to serve for a
term of ************ following his or her designation as chairperson. GTC shall
have the right to designate the initial chairperson of the JSC. The chairperson
shall be responsible for providing an agenda for each meeting of the JSC
************ in advance of such meeting. Agenda items shall be added at the
request of either Party provided that the chairperson receives such request no
later than ************ in advance of such meeting. The Party chairing the JSC
shall prepare written draft minutes of all meetings in reasonable detail and
distribute such draft minutes to all members of the JSC for comment and review
within ************ after the relevant meeting. The members of the JSC shall
have ************ to provide comments. The Party preparing the minutes shall
incorporate timely received comments and distribute finalized minutes to all
members of the JSC within ************ following the relevant meeting.
 
4.3   Subcommittees. The JSC shall have the right to establish subcommittees as
determined by the JSC. Each Party shall have the right to have ************
serve on each subcommittee.


22

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
4.4   Meetings of the JSC. During the Term, unless otherwise decided by the JSC,
the JSC shall meet at least quarterly, with at least ************ such meetings
per year to be attended by the members of the JSC in person and the remaining
meetings to be held by audio or video conference, as agreed by the JSC. The
chairman of the JSC shall have the right to convene any additional meetings of
the JSC upon ************ prior written notice to all members of the JSC and
shall be required to convene any such additional meeting upon request of a Party
specifying the agenda items(s) to be discussed. In-person meetings shall be held
on an alternating basis between the headquarters of each Party or otherwise as
mutually agreed by the Parties. Each Party shall be responsible for its own
expenses for participating in the JSC. Meetings of the JSC shall be effective
only if ************ of each Party is present or participating.
 
4.5   Responsibilities of the JSC. In addition to its other responsibilities and
activities expressly described in this Agreement, the JSC shall have the
responsibility and authority to: (a) monitor and oversee all aspects of the
Development and Commercialization of Products under this Agreement; (b) agree
upon, adopt and/or amend or modify the Development Plans, Commercialization
Plans and Product Participation Models, and all updates or amendments thereto;
(c) establish and approve budgets for the activities of the Parties under this
Agreement to be included in the Development Plans and Commercialization Plans;
(d) establish subcommittees pursuant to Section 4.3, and address disputes or
disagreements arising in any subcommittee so established; (e) serve as the
initial forum for discussion of and attempts to resolve any disputes or
disagreements between the Parties relating to this Agreement; (e) approve the
design of clinical trials for studies that form the basis of Regulatory Filings;
(f) oversee the Regulatory Approval process for all Products and create
mechanisms for interaction of the Parties with respect to submission of
Regulatory Filings; (g) coordinate efforts of the Parties to assure proper
reporting of all adverse events; (h) develop standard operating procedures for
addressing customer inquiries and complaints; (i) make decisions in such other
matters pertaining to the implementation of this Agreement as may be necessary;
and (j) perform such other functions as the Parties may agree in writing.
 
4.6   Decisions. The JSC shall attempt to decide all matters by consensus, with
each Party having one collective vote. The members of the JSC shall act in good
faith to cooperate with one another and to reach agreement with respect to
issues to be decided by the JSC. In the event that the members of the JSC cannot
achieve consensus within ************ with respect to any matter over which the
JSC has authority and responsibility, the JSC shall refer the matter to Senior
Management of GTC and LFB Biotech, who shall in good faith attempt to resolve
such dispute. If Senior Management of GTC and LFB Biotech are unable to resolve
such matter with ************ thereafter, then, at the request of either of the
Parties, the matter shall be submitted to non-binding mediation by a mutually
agreed independent third party knowledgeable as to the matter(s) in dispute who
shall render his/her decision within ************. If both Parties do not accept
the decision of such mediator within ************ after such decision having
been rendered, or if the Parties have not agreed on a mediator within
************ after a request for mediation, then, subject to the rights and
obligations of the Parties under this Agreement, and, except for those matters
expressly excluded from arbitration hereunder, the matter shall be referred to
arbitration as described in Section 15.2.


23

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
4.7   Legal Structure of the Collaboration. The JSC will periodically, starting
no later than one year from the Effective Date, evaluate the legal status of the
collaboration and make recommendations as to whether it would be in the best
interests of the Parties and their collaboration to change its structure to
************
 
ARTICLE 5
DEVELOPMENT PHASE


5.1   Development Plan


(a)   All Development with respect to any Product hereunder shall be conducted
pursuant to a Development Plan prepared and approved by the JSC, which shall set
forth the plan for the pre-clinical and clinical Development, and Regulatory
Approval of such Product in each of the European Territory, the North American
Territory and the Co-Exclusive Territories and the activities to be carried out
related thereto by LFB Biotech and GTC, together with a proposed budget for such
activities (each, a “Development Plan”). The Parties will mutually agree upon a
preliminary Development Plan for the Initial Product (the “Initial Development
Plan”) within ************ following the Effective Date, a copy of which shall
be attached hereto as Exhibit B. Each Development Plan and updated Development
Plan shall include a projection of (a) the plan of Development activities with
respect to the relevant product and timelines for performing such activities,
(b) the proposed budget for such Development activities, (c) expected
Development funding by each Party, and (d) a non-binding forecast of clinical
supply of Product to be supplied as provided under Article 7. The Development
Plan for a Product shall also specify the jurisdictions (other than the US and
EU) where Regulatory Approval will be sought for such Product and prospective
indication extension after the First Major Regulatory Approval. Development
Plans for subsequent Products shall also be attached to Exhibit B as such
Development Plans are prepared, approved and amended by the JSC. For indicative
purposes only a preliminary version of the business case prepared by the Parties
for the Initial Product is attached hereto as Exhibit B-1. Such business case
shall be reviewed and updated on a regular basis by the JSC.


(b)   For so long as necessary to complete Development of any Product, the
Parties, through the JSC, shall update the Development Plan with respect to such
Product on an annual basis prior to the commencement of the next calendar year,
or more often as determined by the JSC.


(c)   The JSC will review performance against the Development Plan for each
Product on a quarterly basis, and will report any variations to the Parties in
writing. If, in any quarter, there is a variation of ************ or greater
from the budget, the JSC will revise the Development Plan and budget for the
applicable Product ************ prior to the commencement of the second quarter
following the quarter in which the variation occurred. For example, if a
************ variation is reported in quarter one, a revised Development Plan
and budget must be prepared at least ************ prior to the commencement of
quarter three.


(d)   Until such time as a Development Plan is updated in accordance with this
Section 5.1, the preceding Development Plan (including, without limitation, all
budget projections and minimum expenditures therein) shall remain in effect. The
JSC shall not update any Development Plan in a manner that is inconsistent with
or contradicts the terms of this Agreement.


24

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
5.2   Development Activities.


(a)   General. Each Party shall be responsible for carrying out its designated
activities relating to Development of the relevant Product, as set forth in and
in accordance with this Agreement and the applicable Development Plan. Each
Party will commit those financial and human resources specified for such Party
in the Development Plan for each Product, it being acknowledged that (i) neither
Party is required to commit all its financial and human resources to the
implementation of a Development Plan, and (ii) those capital and human resources
utilized by a Party to the Development of Products hereunder are not required to
be exclusively dedicated to the collaboration.


(b)   LFB Biotech Development Activities. The designated Development activities
of LFB Biotech as specified in the applicable Development Plan shall be referred
to as the “LFB Biotech Development Activities”. In its performance of the LFB
Biotech Development Activities with respect to any Product, LFB Biotech shall
devote no less than the minimum levels of effort (in terms of full-time
equivalent personnel “FTEs”) and financial resources as set forth in the
applicable Development Plan. Without limiting the foregoing, the LFB Biotech
Development Activities with respect to the Initial Product shall include the
following:


(i)   Supply to GTC reasonable quantities of rFVIIa produced by ************ for
use by GTC in the performance of its activities under this Agreement and the
Initial Development Plan.


(ii)   Provide Know-How and expertise in the areas of process development,
purification and product characterization, design and management of clinical
trials, regulatory affairs, sales and marketing, plasma proteins and monoclonal
antibodies.


(iii)   Under the direction and supervision of the JSC, and in accordance with
the Initial Development Plan, assume primary responsibility for clinical trials
in the Territory for the Initial Product pursuant to Section 5.7(b).


(c)   GTC Development Activities. The designated Development activities of GTC
as specified in the applicable Development Plan shall be referred to as the “GTC
Development Activities”. In its performance of the GTC Development Activities
with respect to any Product, GTC shall devote no less than the minimum levels of
effort (in terms of FTEs) and financial resources as set forth in the applicable
Development Plan. Without limiting the foregoing, the GTC Development Activities
with respect to the Initial Product shall include the following:


(i)   Generate rFVIIa Rabbits using GTC’s ************ to be used for production
of rFVIIa pursuant to this Agreement.


25

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(ii)   Provide all necessary GTC Technology for purposes of herd development,
including for transgenic production of proteins in milk, purification technology
and promoters.


(iii)   Provide Know-How and expertise in the areas of regulatory affairs,
quality systems, molecular biology, embryology, animal husbandry and milking,
process development and product recovery and purification.


(iv)   Manufacture and supply rFVIIa material to LFB Biotech ************ in
sufficient quantities for Phase II Trials and Phase III Trials during the
Development Phase, and to the Parties as specified below during the
Commercialization Phase.
 
5.3   Diligence Requirements.


(a)   Development Milestones. The Parties shall agree on objective time-based
Development milestones with respect to each Product for each of the European
Territory, the North American Territory and the Co-Exclusive Territory, which
shall be included in the Development Plan for each Product. Each Party will be
responsible for meeting the milestones in its respective exclusive Territory and
in each country or region in the Co-Exclusive Territory designated to such Party
in the applicable Development Plan.


(b)   Failure to Meet Development Milestones. The failure of a Party to achieve
any Development milestone for a Product shall ************.
 
5.4   Development Costs.


(a)   Initial Product. Unless otherwise specified in the applicable Development
Plan or this Agreement, subject to Section 5.7(b)(ii), each Party shall bear
************ costs and expenses incurred in connection with its respective
Development Activities with respect to the Initial Product, as such costs are
incurred. Notwithstanding the foregoing, LFB Biotech shall purchase from GTC
quantities of the Initial Product for the conduct of the LFB Biotech Development
Activities in the European Territory and the Co-Exclusive Territory pursuant to
the applicable Development Plans, as set forth in Article 7.


(b)   Other Products. Unless otherwise specified in the applicable Development
Plan, subject to Section 8.2(c), each Party shall bear fifty percent (50%) of
the costs and expenses incurred in connection with the Development of each
Product other than the Initial Product.
 
5.5   Right of Reference to Data. Subject to this Section 5.5, the Party
conducting any clinical trial or other Development Activities under the relevant
Development Plan shall own all data arising or resulting therefrom; provided
that ownership of Regulatory Filings and Regulatory Approvals shall be
determined in accordance with Sections 5.8 and 5.9, respectively. Each Party
agrees to provide the other Party, in a timely manner, with access to all
clinical, safety and other data arising from its respective Development
Activities. The other Party shall have the right to cross-reference all such
data and information in any Regulatory Filing for any Product under this
Agreement.


26

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
5.6   Transfer of Know-How. Promptly, but in no event more than ************
after the Effective Date, each Party shall disclose and transfer to the other
Party all Know-How Controlled by such Party or its Affiliates that is necessary
or useful to the other Party in the performance of its obligations under this
Agreement with respect to the Initial Product. Within ************ of the
preparation of the preliminary Development Plan with respect to any other
Product hereunder, each Party shall disclose and transfer to the other Party all
Know-How Controlled by such Party and its Affiliates not previously disclosed
hereunder that is necessary or useful to the other Party in the performance of
its obligations under this Agreement with respect to such Product. Throughout
the Product Term with respect to each Product, each Party will disclose and
supply to the other Party from time to time any material modifications or
updates to the Know-How Controlled by such Party or its Affiliates that are
necessary or useful to the other Party in the performance of its obligations
under this Agreement with respect to such Product. The transfer of Know-How
pursuant to this Section 5.6 may occur by means of written documentation,
personal consulting or other communications between the Parties, or by
demonstration (show-how). All Know-How transferred hereunder shall be used by
the Party receiving the same solely in accordance with this Agreement and shall
be the Confidential Information of the Party providing the same.
 
5.7   Conduct of Clinical Trials.


(a)   General. The clinical Development and Regulatory Approval program with
respect to each Product, and the respective activities and responsibilities of
each Party with respect thereto, shall be included in the Development Plan for
such Product. It is the intention of the Parties that all clinical studies for
Products shall be conducted in a manner such that the results will be acceptable
to Regulatory Authorities in the European Territory and the North American
Territory, as well as the Co-Exclusive Territory to the extent reasonably
possible. Unless otherwise specified in the applicable Development Plan, subject
to Section 8.2(c), each Party shall bear fifty percent (50%) of the costs and
expenses incurred in connection with the clinical studies of each Product other
than the Initial Product.


(b)   Initial Product.


(i)    Conduct of Phase II Trials and Phase III Trials by LFB Biotech. Under the
direction and supervision of the JSC, LFB Biotech shall have primary
responsibility for the conduct of Phase II Trials and Phase III Trials for the
Initial Product in the entire Territory in accordance with this Agreement and
the applicable Development Plan. ************ data from such Phase II Trials and
Phase III Trials shall be fully shared with GTC, and such data may be used by
both Parties in applications for Regulatory Approval pursuant to Section 5.8.


(ii)   Funding of Clinical Development. LFB Biotech will bear all costs of
clinical trials with respect to the Initial Product in the entire Territory,
subject to GTC’s option to co-fund as provided below. GTC shall have the option,
but not the obligation, to fund up to ************ of the costs of clinical
trials with respect to the Initial Product in the Territory. GTC may exercise
such option by providing LFB Biotech with written notice of its election to
co-fund at any time prior to ************ with respect to the Initial Product
together with payment of the amount of funding GTC is willing to contribute. If
GTC elects not to participate, or not to fully participate, in the funding of
clinical trials with respect to the Initial Product, the Product Participation
with respect to the Initial Product shall be adjusted in accordance with the
Product Participation Model on Exhibit D to reflect LFB Biotech’s greater
participation in the funding of clinical trials, subject to readjustment
pursuant to Section 8.2(b)(iv). Notwithstanding the foregoing, provided that
GTC’s participation in the funding of the Development of the Initial Product is
at least ************ of the total IPV, GTC’s Product Participation with respect
to the Initial Product shall be no less than ************.


27

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
5.8   Regulatory Filings and Approvals.


(a)   Preparation of Proposed Regulatory Filings. The Parties agree to seek
Regulatory Approvals from the FDA, the EMEA, and the applicable Regulatory
Authorities in each of the other countries listed in the applicable Development
Plan, as may be amended by the Parties from time to time. LFB Biotech shall
prepare all Regulatory Filings for Products in the European Territory. GTC shall
prepare all Regulatory Filings for Products in the North American Territory. The
JSC shall determine, on a country-by-country basis, which Party shall be
responsible for preparing Regulatory Filings and Regulatory Approvals in the
Co-Exclusive Territory. All such Regulatory Filings shall be prepared in
accordance with the applicable Development Plan and all applicable laws and
regulations. Each Party shall submit to the other Party each proposed Regulatory
Filing for the other Party’s review and comment. The reviewing Party shall
notify the Party responsible for such Regulatory Filing in writing of any
proposed modifications to such Regulatory Filing as soon as reasonably
practicable after receipt of such filing, and the Party preparing such
Regulatory Filing shall consider, in good faith, whether to implement such
proposed modifications; provided that the Party responsible for making such
Regulatory Filing shall have the right to make the final determination, in its
sole discretion, as to the form and substance of such Regulatory Filing.


(b)   Submission to Regulatory Authorities. Each Party agrees to use
Commercially Reasonable Efforts to file promptly, in its own name, all
Regulatory Filings finalized in accordance with Section 5.8(a) with the proper
Regulatory Authority.


(c)   Copies of Regulatory Filings. Each Party shall provide to the other Party
copies of all Regulatory Filings for Products submitted to Regulatory
Authorities in the Territory within a reasonable time following the filing
thereof. In addition, the Parties shall share all correspondence and
communications, other than Regulatory Filings, with Regulatory Authorities
relating to a Product in the Territory.


(d)   Interactions with Regulatory Authorities. The Party responsible for making
a Regulatory Filing pursuant to this Section 5.8 shall also be responsible for
and control all interactions with Regulatory Authorities with respect to such
Regulatory Filing. To the extent practicable, each Party shall provide to the
other Party reasonable advance written notice of meetings and conference
telephone calls with any Regulatory Authority related to the Product in the
Territory, and shall use Commercially Reasonable Efforts to invite one senior
executive or regulatory counsel of the other Party to attend meetings with such
Regulatory Authorities as a silent observer, if and to the extent permitted by
the relevant Regulatory Authority.
 
28

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
5.9   Ownership of Regulatory Approvals. Subject to Section 5.5, as between the
Parties, (a) LFB Biotech shall own and maintain all Regulatory Filings and all
Regulatory Approvals that relate to the Product in the European Territory, (b)
GTC shall own and maintain all Regulatory Filings and all Regulatory Approvals
that relate to the Product in the North American Territory, and (c) ownership
and maintenance of Regulatory Filings and Regulatory Approvals in the
Co-Exclusive Territory shall be determined by the JSC on a country-by-country
basis.
 
ARTICLE 6
COMMERCIALIZATION PHASE


6.1   Commercialization Plan. All Commercialization with respect to a Product
under this Agreement shall be conducted pursuant to a Commercialization Plan,
which shall set forth the plan for the Commercialization of such Product and the
activities to be carried out with respect thereto, together with a proposed
budget for such activities (each, a “Commercialization Plan”). The Parties,
through the JSC, shall agree upon a preliminary Commercialization Plan for each
Product at least ************ prior to anticipated Regulatory Approval for such
Product. A copy of each Commercialization Plan shall be attached hereto as part
of Exhibit C. During the Commercialization Phase with respect to each Product,
the Parties, through the JSC, shall update the Commercialization Plan with
respect to such Product on an annual basis prior to the commencement of the next
calendar year, or more often as determined by the JSC. Each updated
Commercialization Plan shall include, for the subsequent ************, the
projection of the plan for Commercialization Activities for the Product in each
Territory and timelines for performing such activities, the projected Net Sales
and other revenues from the sale of the Product, together with an updated
Commercialization budget. The Commercialization Plan shall contain an estimation
of the resources that each Party intends to employ in connection with the
Commercialization of the relevant Product. In addition, the JSC will review
performance against the Commercialization Plan for each Product on a quarterly
basis, and will report any variations to the Parties in writing. If, in any
quarter, there is a variation of ************ or greater from the budget or from
projected Net Sales and other revenues, the JSC will revise the
Commercialization Plan and budget for the applicable Product ************ prior
to the commencement of the second quarter following the quarter in which the
variation occurred. For example, if a ************ variation is reported in
quarter one of a calendar year, a revised Commercialization Plan and budget must
be prepared at least ************ prior to the commencement of quarter three of
such calendar year. Until such time as an updated Commercialization Plan is
approved in accordance with this Section 6.1, the preceding Commercialization
Plan (including, without limitation, all budget projections therein) shall
remain in effect. The JSC shall not approve any Commercialization Plan that is
inconsistent with or contradicts the terms of this Agreement.
 
6.2   Commercialization Activities.


(a)   European Territory. Subject to the terms and conditions of this Agreement,
LFB Biotech shall have exclusive rights to Commercialize Products in the
European Territory. LFB Biotech shall use Commercially Reasonable Efforts to
maximize profits with respect to each Product in each country of the European
Territory where Regulatory Approval has been obtained, including the performance
of those activities with respect to the European Territory specified in the
applicable Commercialization Plan.


29

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(b)   North American Territory. Subject to the terms and conditions of this
Agreement, GTC shall have exclusive rights to Commercialize Products in the
North American Territory. GTC shall use Commercially Reasonable Efforts to
maximize profits with respect to each Product in each country of the North
American Territory where Regulatory Approval has been obtained, including the
performance of those activities with respect to the North American Territory
specified in the applicable Commercialization Plan.


(c)   Co-Exclusive Territory. Subject to the terms and conditions of this
Agreement, each Party shall have the exclusive right to Commercialize Products
in each country or region of the Co-Exclusive Territory designated to such Party
by the JSC in the applicable Commercialization Plan, and neither Party shall
grant Commercialization rights to a Third Party in the Co-Exclusive Territory
except as expressly set forth herein. The JSC will decide the appropriate party,
whether one of the Parties and/or its Affiliate or a Third Party, to exclusively
Commercialize Products in a given national or regional territory within the
Co-Exclusive Territory on the basis of criteria determined by the JSC; provided
that where one of the Parties has an Affiliate within such national or regional
territory and the other Party does not, then such Affiliate shall have a first
right to negotiate with the JSC for the distribution of such Product. If such
Affiliate agrees in writing to meet the undertakings as to minimum sales
commitments set by the JSC (which shall have first obtained such information as
it may require in order to determine what minimum sales commitments would be
reasonable in the circumstances) and demonstrates to the satisfaction of the JSC
that it has the capability of performing such undertakings, such Affiliate shall
be given the right to Commercialize the relevant Product, even if such Affiliate
may be of lesser standing than a Third Party in terms of the criteria determined
by the JSC. Where both Parties have an Affiliate in a given national or regional
territory within the Co-Exclusive Territory, the JSC will determine the
appropriate entity to Commercialize the relevant Product, which entity may be a
Third Party, based on the criteria it has previously determined, but with a view
to maximizing the profits for the collaboration while allowing each Party the
opportunity to build its marketing and sales presence in the Co-Exclusive
Territory taken as a whole and, on an overall basis, to share equally in
Commercialization activities in the Co-Exclusive Territory taken as a whole. In
any event, each Party or its Affiliate shall use Commercially Reasonable Efforts
to maximize profits with respect to each Product in each country of the
Co-Exclusive Territory where Regulatory Approval has been obtained, including
the performance of those activities with respect to the Co-Exclusive Territory
designated to such Party or its Affiliate specified in the applicable
Commercialization Plan. Each Party shall be responsible for the performance of
the Commercialization activities of its Affiliate hereunder.


(d)   No Parallel Trade. Due to the territorial nature of Regulatory Approvals,
each Party will undertake Commercially Reasonable Efforts within applicable
legal constraints to limit trade of Products between and among the North
American Territory, the European Territory, and the specific countries or
regions within the Co-Exclusive Territory exclusively designated to a Party
under the applicable Commercialization Plan.


30

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
6.3   Commercialization Costs. Unless otherwise specified in the applicable
Commercialization Plan, each Party shall bear all costs and expenses incurred in
connection with its respective Commercialization Activities with respect to each
Product. Notwithstanding the foregoing, except as otherwise determined by the
JSC, LFB Biotech shall purchase from GTC its commercial supply of Initial
Products in the European Territory and Co-Exclusive Territory pursuant to the
initial Commercialization Plan, as set forth in Article 8.
 
6.4   Diligence Requirements.


(a)   Commercialization Milestones. The Parties shall agree on objective
time-based Commercialization milestones with respect to each Product for each
Party’s respective exclusive Territory and each country or region in the
Co-Exclusive Territory, which shall be included in the Commercialization Plan
for the relevant Product. Each Party will be responsible for meeting the
milestones in its respective exclusive Territory and in each country or region
in the Co-Exclusive Territory designated to such Party in the applicable
Commercialization Plan.


(b)   Failure to Meet Commercialization Milestones. The failure of a Party to
timely achieve any Commercialization milestone designated to such Party in the
Commercialization Plan for a Product shall have the consequences set forth below
with respect to the applicable country or region in the Territory; provided that
such failure ************, unless such failure occurs within the ************
period following a Change of Control of the Party failing to achieve such
milestone as provided in subsection (ii) below.


(i)   If such Party fails to achieve one or more applicable Commercialization
milestones for a Product in either of the first two full calendar years
following the First Commercial Sale of such Product, ************.


(ii)   Commencing upon the beginning of third full calendar year following the
First Commercial Sale of a Product, if such Party fails to achieve one or more
applicable Commercialization milestones during any full calendar year during the
Commercialization Phase for the Product, starting in the next full calendar year
************.
 
6.5   Advertising and Promotional Materials.


(a)   Promotional Materials. The Parties, through the JSC, shall collaborate to
develop all advertising and promotional materials related to the Products
(collectively, “Promotional Materials”) in the Territory utilizing the Product
Trademarks, in accordance with style and branding guidelines to be mutually
agreed upon and with applicable laws and regulations. Neither Party shall use in
the conduct of its respective Commercialization Activities any Promotional
Materials that have not been finally approved by the JSC. Ownership of
Promotional Materials shall be determined consistently with ownership of
Regulatory Approvals under Section 5.9.


(b)   Filing of Promotional Materials with Regulatory Authorities. Each Party
shall be responsible for filing with the relevant Regulatory Authority, in
accordance with all applicable laws and regulations and industry standards,
Promotional Materials with respect to use of the Product in the respective
Territory, consistent with Section 5.8.


31

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
6.6   Customer Complaints and Inquiries. LFB Biotech shall be responsible for
receiving and addressing all customer complaints and inquiries regarding
Products in the European Territory. GTC shall be responsible for receiving and
addressing all customer complaints and inquiries regarding Products in the North
American Territory. The JSC shall determine, on a country-by-country or
region-by-region basis, which Party shall be responsible for receiving and
addressing customer complaints and inquiries regarding Products in the
Co-Exclusive Territory. Following receipt of any customer complaint or inquiry,
the responsible Party shall log the complaint or inquiry and determine the
appropriate response, in accordance with applicable laws and regulations and the
procedures established by the JSC and set forth in the applicable
Commercialization Plan; provided, that the Party responsible for addressing any
complaint or inquiry shall promptly notify the other Party after receiving any
material complaint or inquiry and shall consult with the other Party prior to
taking any action in response thereto that would materially affect the other
Party’s rights or obligations under this Agreement.
 
6.7   Drug Safety.


(a)   New Information. Each Party shall promptly inform the other Party of any
adverse safety information or data affecting any Product in the Territory or
either Party’s obligations with respect to the safety of Products under this
Agreement.


(b)   Adverse Event Reporting; Safety Database. Each Party shall be responsible
for reporting, at its expense, to appropriate authorities, in accordance with
local requirements, all adverse events related to use of a Product in its
respective Territory (or its respective designated country or region in the
Co-Exclusive Territory); provided, that each Party shall consult with the other
Party before making any such report. The non-reporting Party shall provide to
the reporting Party, upon the reporting Party’s request, reasonable assistance
in connection with the reporting of all of adverse events, responding to safety
queries and assessing safety issues, in each case, to the extent related to a
Product in the Territory. Adverse events related to the use of a Product in the
Territory shall be recorded in a single, centralized database for such Product.
Such database shall be held, owned and maintained by the Originating Party of
such Product at the Originating Party’s expense, which shall be a Development
Cost of the Originating Party hereunder. Direct access to the safety database
for each Product will be granted to both Parties. Details of safety reporting
activities relating to the Product in the Territory will be addressed in a
pharmacovigilance agreement, which the Parties shall enter into within
************ following the first Regulatory Approval of such Product.
 
6.8   Product Withdrawals and Recalls. In the event that, within a Party’s
Territory (or its designated country or region in the Co-Exclusive Territory),
(a) a Party determines that an event, incident, or circumstance that may result
in the need for a Recall or other removal of a Product or any lot or lots
thereof from the market; (b) the applicable Regulatory Authority threatens to
remove a Product from the market; or (c) the applicable Regulatory Authority
requires distribution of a “Dear Doctor” letter or its equivalent regarding the
use of a Product, the Party making such determination or receiving notice of
such threat or requirement shall promptly advise the other Party in writing with
respect thereto, and shall provide the other Party with copies of all relevant
correspondence, notices and the like. The Parties shall reasonably cooperate
through the JSC to determine what action is warranted and to take such action
with respect to the conduct of any such Recall, market withdrawal or other
corrective action with respect to a Product in the Territory.


32

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
ARTICLE 7
PRODUCT SUPPLY


7.1   Clinical Supply of Product.


(a)   Initial Product.


(i)   Requirements. Subject to the terms set forth in this Article 7, GTC shall
supply to LFB Biotech its requirements for the Initial Product for the conduct
of the LFB Biotech Development Activities and for Phase II Trials and Phase III
Trials at a transfer price ************.


(ii)   Ordering Process. The Parties shall agree upon and set forth in the
Supply Agreement for the Initial Product: (A) the amount of Initial Product to
be supplied by GTC to LFB Biotech during the Development Phase for such Product
(subject to maximums to be agreed upon), and (B) the procedures for LFB Biotech
to submit its requirements and GTC to supply such requirements. Such procedures
shall include, without limitation, (1) forecasting procedures, including annual
non-binding forecasts of LFB Biotech’s requirements, (2) firm purchase
commitments no less than ************ prior to the time the order must be
delivered to LFB Biotech by GTC, (iii) procedures for return and replacement of
Initial Product that is in breach of the product warranty set forth in the
relevant Supply Agreement, and (iv) payment terms. Any purchase orders, purchase
order releases, confirmations, acceptances, invoices, and similar documents
submitted by either Party shall be for administrative purposes only and shall
not add to or modify the terms of this Agreement or the relevant Supply
Agreement, except for the specification of quantities or requested delivery
dates.


(b)   Other Products. The Parties shall mutually agree in writing upon the
availability and timing of delivery of clinical supplies of Products other than
the Initial Product, which shall be set forth in the applicable Development
Plan. All such Products shall be supplied at ************.
 
7.2   Forecasts and Commercial Supply.


(a)   Initial Product.


(i)   Exclusive Supply; Forecasts. Subject to Section 7.4(c), and unless
otherwise specified in the applicable Commercialization Plan, GTC or its
designated Third Party subcontractor shall be the exclusive manufacturer and
supplier of commercial quantities of the Initial Product throughout the
Territory. The Supply Agreement for the Initial Product shall set forth the
forecasting requirements of the Parties for the Initial Product in the
Territory.


33

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(ii)   Commercial Supply. Unless otherwise specified in the applicable
Commercialization Plan, GTC shall use Commercially Reasonable Efforts to supply
to LFB Biotech its commercial requirements for the Initial Product in the
European Territory, and the commercial requirements of the collaboration for the
Initial Product in the Co-Exclusive Territory, at a transfer price equal
************. GTC shall supply Initial Product to LFB Biotech and, if
applicable, to any Third Party selected by the JSC to Commercialize or
distribute the Initial Product in a country or region in the Co-Exclusive
Territory, on a non-discriminatory basis. The Supply Agreement for the Initial
Product shall set forth the other relevant terms and conditions of the
manufacture and supply of Initial Product in the Territory.


(b)   Other Products. The Parties shall mutually agree in writing upon the terms
and conditions with respect to the manufacture and supply of commercial
quantities of Product(s) other than the Initial Product, which shall be set
forth in the relevant Supply Agreement. All such Products shall be supplied at
************.
 
7.3   Disclaimer of Warranty. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THE
APPLICABLE SUPPLY AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY WARRANTY WITH
RESPECT TO THE PRODUCT(S) SUPPLIED HEREUNDER, WHETHER EXPRESS OR IMPLIED,
WRITTEN OR ORAL (INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE).
 
7.4   Second Manufacturing Site. ************


(a)   ************


(b)   ************


(c)   ************


(d)   ************


(e)   ************
 
ARTICLE 8
PAYMENTS AND ACCOUNTING


8.1   Equity Purchase. In conjunction with the establishment of the
collaboration hereunder between LFB Biotech and GTC, LFB Biotech shall make an
equity and debt investment in GTC of up to an aggregate of $25 million pursuant
to a definitive purchase agreement, substantially in the form of Exhibit E
hereto, to be executed by and between the Parties on or about the Effective Date
(the “Stock and Note Purchase Agreement”).
 
8.2   Funding of Costs and Sharing of Profits.


(a)   General. Subject to the terms and conditions of this Agreement, on a
Product-by-Product basis, it is the Parties’ intention that each Party will
share equally in the costs of Development and Commercialization and that in such
case each Party will be entitled to fifty percent (50%) of the Net Profits of
the collaboration with respect to such Product, as adjusted in accordance with
the profit participation percentage for such Party under the applicable Product
Participation Model as described below (the “Product Participation”).


34

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(b)   Product Participation Calculation.


(i)   The Parties shall agree upon the final (subject to adjustment by the JSC
as provided herein) Product Participation Model for each Product no later than
************ following ************ for such Product, and shall attach a copy of
such Product Participation Model as part of Exhibit D to this Agreement and such
Product Participation Model shall be incorporated herein be reference. Product
Participation calculations will be included upon their approval. A standard form
of Product Participation Model is attached as part of Exhibit D to this
Agreement.


(ii)   The Product Participation of a Party with respect to a Product shall be
based upon the IPV of such Party with respect to such Product in accordance with
the applicable Product Participation Model. All Development Costs of a Party
shall be included in the IPV calculation under the Product Participation Model.
IPV will be calculated using a discount rate of ************. Development Costs
of each Party will be factored into the Product Participation Model by calendar
year based on the official statutory accounts of each Party, or properly
allocated Development Costs reconciled to the relevant Party’s statutory
accounts and approved by the JSC, in each case as reflected in the reports
delivered pursuant to Sections 8.3(a) and (b). Any significant differences
between the Parties’ statutory bases of accounting will be identified by the JSC
during the annual budgeting process. A common basis will be selected or
approximated, subject to approval of the JSC. Depreciation or amortization of
expenditures will be excluded from the IPV calculation to the extent such costs
have previously been incorporated elsewhere in the Product Participation Model.
The Joint Steering Committee will evaluate ************ after the Effective Date
the impacts of the discrepancies in such accounting methods and decide on
relevant rules to be applied to account for and reconcile such discrepancies in
the calculation of the respective Product Participations.


For purposes of calculating each Party’s IPV, to reflect the increased risk
associated with earlier investment, Development Costs paid or incurred by a
Party in earlier stages of a Product’s Development program will be weighted more
highly than later-stage Development Costs, in accordance with the following
schedule:
 
Timing of Expenditure
Weight Accorded
From Product Start Date through last day of month ending before decision of JSC
to commence Phase III Trials
************ of Development Cost
From the month when decision is made by JSC to commence Phase III Trials through
Pivotal Trial Completion Date
************ of Development Cost
Pivotal Trial Completion Date to date of receipt of written confirmation of
Major Regulatory Approval
************ of Development Cost

 
35

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(iii)   Notwithstanding the foregoing, after the first Major Regulatory Approval
is obtained for a Product, only those Development Costs specifically allocable
to obtaining the other Major Regulatory Approval as per the Development Plan
previously approved by the JSC (including, without limitation, the costs of
additional clinical trials, if any, required for purposes of obtaining such
other Major Regulatory Approval) shall be subject to weighting in accordance
with the above schedule, and all other Development Costs properly incurred or
allocated by the Parties shall be weighted ************ of cost. Any costs with
respect to a Product incurred by a Party prior to the decision by the JSC to
proceed with the Development of such Product shall not be included as
Development Costs. Subject to adjustment from time to time pursuant to Section
8.2(b)(iv), each Party’s relative IPV will also represent such Party’s Product
Participation percentage for such Product; provided, that the Product
Participation of the Parties shall be rounded to the closest full percentage
point with no decimals. Notwithstanding any of the foregoing, if GTC’s relative
participation in funding the Development of the Initial Product is ************,
the minimum Product Participation of GTC with respect to the Initial Product
shall be no ************.


(iv)   The Product Participation of each Party with respect to a Product shall
be fixed as of ************, and shall remain fixed for the remainder of the
Product Term, subject to adjustment on ************ basis as follows:


(A)   After the first Major Regulatory Approval is obtained for such Product,
the Product Participation Model for such Product shall be adjusted by the JSC in
accordance with Section 8.2(b)(iii) to account for Development Costs of the
Parties specifically allocable to obtaining the other Major Regulatory Approval,
provided they are previously approved by the Joint Steering Committee within the
framework of the Development Plan.


(B)   The Product Participation Model with respect to each Product shall be
reviewed and adjusted by the JSC to reflect any additional significant costs
properly allocated as Development Costs (such as capital costs and additional
costs incurred by a Party to expand the indication or territory of the Product),
approved by the JSC and incurred by the Parties in the previous year with
respect to such Product, and the Parties’ respective Product Participation
percentages shall be adjusted to reflect such additional Development Costs.
Within ************ after the Effective Date, the Parties will agree upon a
methodology for determining which costs shall be deemed “significant” for
purposes of this Section 8.2(b) and costs not satisfying the agreed upon
criteria shall be treated as Commercialization Costs and will be subject to
reimbursement pursuant to Section 8.2(d).


36

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(C)   If a Party’s Product Participation for a Product is ************ but is
************, then once the Greater Funding Party has been fully reimbursed for
any IPV Difference out of any distributed Net Profits in accordance with Section
8.2(d), the Product Participation of each Party with respect to the relevant
Product shall be set at ************ for the remainder of the relevant Product
Term, in each case (i) and (ii), subject to further adjustment in accordance
with subsections (A) and (B) above. If a Party’s Product Participation for a
Product (other than the Initial Product with respect to GTC) is ************
then the provisions of Section 8.2(c)(ii) shall apply.


(c)   Funding of Development and Commercialization.


(i)   Funding Obligations and Rights of the Parties. Subject to Sections 5.7(b)
and 8.2(c)(ii), and except as set forth in the applicable Development Plan or
Commercialization Plan, each Party will be responsible for paying those costs
and expenses it incurs in the performance of its Development Activities and
Commercialization Activities with respect to each Product, in each case as such
costs are incurred.


(ii)   Minimum Funding Commitment for Certain Products. Subject to the
applicable Development Plan, it is the Parties’ present intention that each
Party will ultimately ************ of the costs of Development for each Product
other than the Initial Product. Notwithstanding the foregoing, if a Party is
unable or unwilling to fund ************ of the Development Costs with respect
to a Product other than the Initial Product, it shall notify the JSC in writing,
within ************ prior to the completion of the annual budget under the
applicable Development Plan, the amount of Development Costs such Party is able
to fund during the relevant upcoming calendar year. Upon receipt of such notice,
the JSC shall adjust the budget accordingly and such Party shall be obligated to
fund that portion of Development Costs specified in the budget during the
applicable calendar year. Subject to further adjustment in accordance with
Section 8.2(b)(iv), the Profit Participation Model shall be revised to reflect
such lesser participation. Notwithstanding the foregoing, in order to maintain
its Profit Participation with respect to any Product other than the Initial
Product, each Party must have funded ************ of the Development Costs (as
weighted in accordance with the Product Development Model) of such Product in
the aggregate during the period commencing on the relevant Product Start Date
and ending on ************ for such Product. If a Party fails to fund
************ of such Development Costs of such Product during such period, then
such Product shall cease to be subject to this Agreement, the licenses hereunder
with respect to such Product shall terminate, and, without further action by the
Parties, the rights and obligations of the Parties with respect to such Product
after the time of such termination shall be governed by the terms of a
definitive Commercial License to be executed between the Parties at such time,
the material terms of which are set forth on Exhibit G. The Parties shall
mutually agree upon the definitive terms of the Commercial License within
************ following the Product Start Date of each Product hereunder (other
than the Initial Product).


37

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(d)   Reimbursement of Commercialization Costs. Each Party will be reimbursed
for its Commercialization Costs with respect to a Product out of net revenues on
Net Sales and other revenues derived from such Product prior to the distribution
of Net Profits to the Parties in accordance with Section 8.3(c). After
reimbursement of such costs, Net Profits shall be allocated between the Parties
in accordance with their respective Product Participation and distributed in
accordance with Section 8.3(c). In addition, if one Party’s Product
Participation for a Product is ************ but is ************, the IPV
Difference of the Greater Funding Party with respect to such Product shall be
reimbursed to such Greater Funding Party out of its greater portion of Net
Profits until such time as the IPV Difference is reimbursed in full, at which
time the Product Participations of each Party shall be adjusted in accordance
with Section 8.2(b)(iv)(C). If the aggregate Commercialization Costs of the
Parties exceed the aggregate Net Sales and other revenues of the collaboration
as a whole with respect to such Product in a calendar year, the amount of the
net loss shall be treated as follows, depending on the calculated Product
Participation for each Party:


(i)   If each Party’s Product Participation for the relevant Product is
************, the amount of the loss incurred by each Party will be counted at
************ of cost value in the IPV reimbursement calculation in the Product
Participation Model in the calendar year in which the loss is recorded and will
result in an adjustment to the amount of the IPV Difference that must be
reimbursed to the Greater Funding Party pursuant to this Section 8.2(d).


(ii)   If a Party’s Product Participation for a Product is ************ but is
************, net losses incurred will be considered the responsibility of each
Party in accordance with its Product Participation percentage. For example, if a
Party has a Product Participation ************, such Party will be responsible
for ************ of the net losses with respect to such Product in the
applicable calendar year. If at the end of any calendar year, a Party has funded
less than its allocated percentage of aggregate net losses, such Party shall
reimburse the other Party to the extent of such under funding. Such payment will
be made in accordance with Section 8.3(c).


(iii)   If a Party’s Product Participation for a Product is ************ net
losses incurred will be considered the responsibility of each Party in
accordance with its Product Participation percentage until such time as the
Product is no longer subject to this Agreement. When such Party ************ as
described in Section 8.2(c)(ii), the foregoing provisions, including
reimbursement on an annual basis, will apply to the extent applicable with
respect to net losses incurred ************. Any reimbursement payment will be
made in accordance with Section 8.3(c).
 
8.3   Reports.


(a)   Quarterly Development and Commercialization Reports. Within ************
following the close of each calendar quarter during the Term, each Party will
submit to the JSC a written report setting forth in reasonable detail, on a
Product-by-Product basis, such Party’s Development Activities and
Commercialization Activities for such Product and its actual costs (including
Development Costs and Commercialization Costs) incurred in connection with the
Development and/or Commercialization of Product(s) for such quarter, together
with the aggregate amounts as at the end of such quarter past due and unpaid to
Third Parties in respect of goods or services furnished by such Third Parties to
the reporting Party in connection with its activities under this Agreement. The
reports specified in this Section 8.3(a) shall be used in monitoring the
Parties’ compliance with their respective Development and Commercialization
obligations under this Agreement and by the JSC in updating the Development and
Commercialization Plans in accordance with Sections 5.1 and 6.1 and the Product
Participation Models in accordance with Section 8.2.


38

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(b)   Quarterly Net Profits Reports. During the Term following First Commercial
Sale with respect to a Product, each Party shall, within ************ following
the end of each calendar quarter, furnish to the JSC a written quarterly report
showing, in reasonable detail and on a Product-by-Product basis: (i) the gross
sales of Product sold by such Party, its Affiliates, sublicensees and/or
subcontractors; (ii) any other revenues relating to the Products, including
without limitation royalties and any other payments from sublicensees or
subcontractors; (iii) a calculation of Net Sales of the Party for such quarter;
(iv) the Development Costs of such Party for such quarter, and (v) the
Commercialization Costs of such Party for such quarter.


(c)   Annual Reconciliation of Net Profit. On an annual basis during the Term,
and upon the expiration or termination of this Agreement, the JSC (or a
subcommittee thereof) shall submit to both Parties within ************ of the
end of the applicable calendar year, or of the effective date of termination, as
the case may be, a summary report setting forth, on a Product-by-Product basis
for the previous calendar year (or portion thereof) and for the cumulative
program to date for each Product from the Product Start Date through the period
of the report: (i) the gross sales of Product sold by each Party, its
Affiliates, sublicensees and/or subcontractors; (ii) any other revenues of each
Party relating to the Products, including without limitation royalties and any
other payments from sublicensees or subcontractors; (iii) a calculation of Net
Sales of each Party; (iv) the Development Costs of each Party, and (v) the
Commercialization Costs of each Party. Such report shall account for any
differences between the Parties’ accounting methodologies in a manner to be
reasonably agreed by the Parties. The report shall also indicate, on a
Product-by-Product basis, the Product Participation of each Part and the amount
of IPV (if prior to the First Commercial Sale) or of Net Profits due each Party
(if after the First Commercial Sale) for the applicable reporting period based
on the Product Participation Model, and shall reconcile such amount with the net
profits and loss statements of such Party for the applicable reporting period.
If the report indicates that the Net Profits received by a Party with respect to
a Product in the reporting period exceed the amount due such Party for such
reporting period, such Party shall pay the other Party the amount of the
difference within ************ following receipt of the report (each such
payment, a “Profit Payment”). If the report indicates that there is an aggregate
net loss, the provisions of Section 8.2 shall determine the treatment of the
Parties’ respective losses and any reimbursement due from one Party to the other
shall be made within ************ following receipt of the report.
 
8.4   Records; Audit.


(a)   Records. The Parties shall keep, and shall cause their respective
Affiliates and subcontractors to keep, complete, true and accurate books and
records with respect to all data related to sales of and costs incurred in
connection with the Products, and specifically regarding sales figures, in
accordance with the defined Accounting Standards and in sufficient detail to
reflect all gross sales, Net Sales, Development Costs and Commercialization
Costs, and to enable the amount of Net Profits due each Party hereunder to be
determined. The Parties will keep, and shall cause their respective Affiliates
and subcontractors to keep, such books and records for at least ************
following the end of the calendar quarter to which they pertain. Such books and
records shall be kept by each Party, or the applicable Affiliate or
subcontractor, at its principal place of business.


39

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(b)   Audit of Records.


(i)   During the Term and for ************ thereafter, each Party shall have the
right, at its own expense, through an independent certified public accounting
firm of nationally or internationally recognized standing (or such other
independent Third Party on which the Parties may agree) acceptable to the other
Party, to review financial and related records in the location(s) where such
records are maintained by the other Party or such other Party’s Affiliates or
subcontractors, upon reasonable notice, during regular business hours and under
obligations of confidence, for the sole purpose of verifying such other Party’s
compliance with its obligations under this Agreement; provided that such
examination shall not take place more than once per calendar year and shall not
cover records for more than the preceding ************; and provided further
that such accounting firm or other Third Party auditor shall first have entered
into a confidentiality agreement mutually agreeable to the Parties. The results
of such review shall be made available to both Parties.


(ii)   If the review reflects any significant misreporting of expenses or
performance by the Party subject to the review, i.e. the amount of such
misreporting is equal to or ************ of the expense or performance amount
that should have properly been reported during the applicable reporting period
or is in excess of ************, the Party subject to the review shall pay all
of the costs of such review and, in the event of any underpayment shall pay any
additional sum, including interest charges (at a rate ************ percentage
points above LIBOR), shown to be due to the other Party.


(iii)   In the event that either Party in good faith disputes the results of the
review, or any specific aspect thereof, then such Party shall inform the other
Party by written notice within ************ after receiving the result of the
review, specifying in detail the reasons for disputing the results thereof. The
Parties shall promptly thereafter meet and negotiate in good faith a resolution
to such dispute. In the event that the Parties are unable to resolve such
dispute within ************ after such dispute notice is received, the matter
shall be resolved in a manner consistent with the procedures set forth in
Article 15.
 
8.5   Currency of Account and Payment.  For purposes of Sections 8.2, 8.3 and
8.4, all amounts will be calculated in United States Dollars and all Profit
Payments hereunder shall be calculated and paid in United States Dollars.
Conversion into United States Dollars from other currencies for purposes of
calculating Net Profits and of setting and adjusting the Product Participation
Models shall be calculated using average rates published by the ECB for the
calendar month in which the sale of the Product occurred or the relevant
Development Cost or Commercialization Cost was incurred, as the case may be. Any
rates not listed by the ECB, will be derived using the average Exchange Rates
published in the Wall Street Journal for the applicable calendar month. All
amounts invoiced by GTC for goods or services will be invoiced and paid in
United States Dollars and all amounts invoiced by LFB Biotech for goods or
services shall be invoiced and paid in Euros, in each case except as otherwise
may be agreed.


40

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
8.6   Blocked Currency. If by reason of exchange controls or other laws in a
particular jurisdiction a Party is unable to convert to United States Dollars or
Euros, as the case may be, in accordance with Section 8.5, and transfer any
portion of the amount payable by such Party under this Agreement, then such
Party shall promptly notify the other Party in writing and shall pay such
amounts through such means or methods as are lawful in such jurisdiction as the
other Party may reasonably designate. Failing the designation by the other Party
of such lawful means or methods within ************ after such notice is given
to such other Party, the Party responsible for making such payment shall deposit
such payment in local currency to the credit of the other Party in a recognized
banking institution designated by the Party entitled to such payment, or if none
is designated within the ************ period described above, in a local banking
institution selected by the Party responsible for making such payment and
identified in a written notice to the Party entitled to such payment, and such
deposit shall fulfill all obligations of the Party responsible for making such
payment with respect thereto.
 
8.7   Taxes.


(a)   Cooperation and Coordination. The Parties acknowledge and agree that it is
their mutual objective and intent to minimize, to the extent permitted under
applicable laws and regulations, taxes payable with respect to their
collaboration efforts under this Agreement and that they shall use their best
efforts to cooperate and coordinate with each other to achieve such objective.


(b)   Payment of Tax. A Party receiving a payment pursuant to this Article 8, or
otherwise deemed to receive a payment under this Agreement, shall pay any and
all taxes levied on such payment or deemed payment. If applicable laws or
regulations require that taxes be deducted and withheld from a payment made
pursuant to this Article 8, the remitting Party shall (i) deduct those taxes
from the payment; (ii) pay the taxes to the proper taxing authority; and
(iii) send evidence of the obligation together with proof of payment to the
other Party within ************ following that payment.


(c)   Tax Residence Certificate. A Party receiving a payment pursuant to this
Article 8 shall provide the remitting Party a certification from the revenue
authorities of any jurisdiction that it is a tax resident of that jurisdiction
if such receiving Party wishes to claim the benefits of an income tax treaty to
which that jurisdiction is a party. Upon the receipt thereof, any deduction and
withholding of taxes shall be made at the appropriate treaty tax rate.
 
(d)   Assessment. Either Party may, at its own expense, protest any assessment,
proposed assessment, or other claim by any governmental authority for any
additional amount of taxes, interest or penalties or seek a refund of such
amounts paid if permitted to do so by law. The Parties shall cooperate with each
other in any protest by providing records and such additional information as may
reasonably be necessary for a Party to pursue such protest.


41

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
ARTICLE 9
PATENTS AND INVENTIONS


9.1   Ownership.


(a)   Sole Inventions. Except as otherwise expressly provided in this Agreement,
as between GTC and LFB Biotech, and subject to the express license grants under
Articles 3, 7.4 and 14 hereof, each Party shall exclusively own all and retain
all right, title and interest in and to all Inventions and Know-How made solely
by the employees, contractors, consultants or agents of such Party, its
Affiliates or sublicensees, as applicable (“Sole Inventions”).


(b)   Joint Inventions. LFB Biotech and GTC shall ************ any Invention
invented jointly by the employees or agents of LFB Biotech and GTC or their
respective Affiliates, with or without Third Parties (the “Joint Inventions”),
and any Patent Rights that claim such Joint Inventions (the “Joint Patent
Rights”). Neither LFB Biotech nor GTC, ************.


(c)   Inventorship. Solely for the purpose of determining ownership of
Inventions with respect to any US Patent Rights under this Section 9.1,
inventorship shall be determined in accordance with United States patent laws.


9.2   Patent Prosecution.


(a)   LFB Biotech Patent Rights and Joint Patent Rights in LFB Biotech’s
Territory.


(i)   LFB Biotech shall retain sole and exclusive ownership of all LFB Biotech
Patent Rights and, subject to Section 9.2(a)(ii), shall retain control over, and
bear all expenses associated with, the filing, prosecution, and maintenance of
any LFB Biotech Patent Rights in the entire Territory and any Joint Patent
Rights in the European Territory and any country or region of the Co-Exclusive
Territory as the JSC may designate. LFB Biotech shall confer in good faith with
GTC regarding LFB Biotech’s patent strategy with respect to any LFB Biotech
Patent Rights licensed to GTC hereunder and any Joint Patent Rights in LFB
Biotech’s respective Territory or region and GTC shall have the right to comment
upon LFB Biotech’s strategy.


(ii)   In the event LFB Biotech decides, at its sole discretion, not to file,
nationalize or validate a patent application covering an LFB Biotech Sole
Invention or Joint Invention or LFB Biotech Know-How in any country in the
Territory or LFB Biotech decides not to continue to prosecute or maintain a
patent or patent application included in the LFB Biotech Patent Rights licensed
to GTC hereunder, LFB Biotech shall promptly notify GTC of such decision and GTC
shall have the right to file, prosecute, and maintain such patent or patent
application at its sole expense and discretion. If GTC elects to file,
prosecute, or maintain such patent or patent application (as applicable) at its
own expense, LFB Biotech shall reasonably cooperate with GTC in connection with
such filing, prosecution and/or maintenance.


42

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(b)   GTC Patent Rights and Joint Patent Rights in GTC’s Territory.


(i)   GTC shall retain sole and exclusive ownership of all GTC Patent Rights
and, subject to Section 9.2(b)(ii), shall retain control over, and bear all
expenses associated with, the filing, prosecution, and maintenance of any GTC
Patent Rights in the entire Territory and any Joint Patent Rights in the North
American Territory and any country or region of the Co-Exclusive Territory as
the JSC may designate. GTC shall confer in good faith with LFB Biotech regarding
GTC’s patent strategy with respect to any GTC Patent Rights licensed to LFB
Biotech hereunder and any Joint Patent Rights in GTC’s respective Territory or
region and LFB Biotech shall have the right to comment upon GTC’s strategy.


(ii)   In the event GTC decides, at its sole discretion, not to file,
nationalize or validate a patent application covering a GTC Sole Invention or
Joint Invention or GTC Know-How in any country in the Territory or GTC decides
not to continue to prosecute or maintain a patent or patent application included
in the GTC Patent Rights licensed to LFB Biotech hereunder, GTC shall promptly
notify LFB Biotech of such decision and LFB Biotech shall have the right to
file, prosecute, and maintain such patent or patent application at its sole
expense and discretion. If LFB Biotech elects to file, prosecute, or maintain
such patent or patent application (as applicable) at its own expense, GTC shall
reasonably cooperate with LFB Biotech in connection with such filing,
prosecution and/or maintenance.
 
9.3   Enforcement of Patent Rights.


(a)   Notice. Each Party shall give prompt written notice to the other Party
promptly after gaining knowledge of any Third Party activity that infringes any
GTC Patent Right, LFB Biotech Patent Right, or Joint Patent Right, or if any
declaratory judgment action is filed by a Third Party against such Party
alleging noninfringement or invalidity of any GTC Patent Right, LFB Biotech
Patent Right or Joint Patent Right.


(b)   Enforcement Rights.


(i)   LFB Biotech Patent Rights. LFB Biotech shall have the primary right, but
not the obligation, to institute, prosecute and control any action or proceeding
with respect to any unauthorized Third Party activity under the LFB Biotech
Patent Rights, including any LFB Biotech Patent Rights licensed to GTC
hereunder. If LFB Biotech fails to bring an infringement action under such LFB
Biotech Patent Rights or to notify GTC whether or not LFB Biotech intends to
bring such action, in each case within a period of ************ after delivery
of the notice set forth in Section 9.3(a), then GTC shall have the right, but
not the obligation, to bring and control an action with respect to such Third
Party activity, by counsel of its own choice.


(ii)   GTC Patent Rights. GTC shall have the primary right, but not the
obligation, to institute, prosecute and control any action or proceeding with
respect to any unauthorized Third Party activity under the GTC Patent Rights,
including any GTC Patent Rights licensed to LFB Biotech hereunder. If GTC fails
to bring an infringement action under such GTC Patent Rights or to notify LFB
Biotech whether or not it intends to bring such action, in each case within a
period of ************ after delivery of the notice set forth in Section 9.3(a),
then LFB Biotech shall have the right, but not the obligation, to bring and
control an action with respect to such Third Party activity, by counsel of its
own choice.


43

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(iii)   Joint Patent Rights. LFB Biotech shall have the primary right, but not
the obligation, to institute, prosecute and control any action or proceeding
with respect to any unauthorized Third Party activity under the Joint Patent
Rights in the European Territory. GTC shall have the primary right, but not the
obligation, to institute, prosecute and control any action or proceeding with
respect to any unauthorized Third Party activity under the Joint Patent Rights
in the North American Territory. The Parties shall mutually agree upon which
Party shall have the primary right, but not the obligation, to institute,
prosecute and control any action or proceeding with respect to any unauthorized
Third Party activity under the Joint Patent Rights in the Co-Exclusive
Territory. If the Party having the primary right to institute, prosecute and
control any action or proceeding pursuant to this Section 9.3(b)(iii) fails to
bring an infringement action under the Joint Patent Rights or to notify the
other Party whether or not it intends to bring such action, in each case within
a period of ************ after delivery of the notice set forth in
Section 9.3(a), then the other Party shall have the right, but not the
obligation, to bring and control an action with respect to such Third Party
activity, by counsel of its own choice.


(iv)   Notification; Cooperation. If a Party intends to initiate an infringement
action under this Section 9.3(b), or decides not to initiate such action, it
shall promptly provide written notice to the other Party of such intent. The
Party controlling any action under this Section 9.3(b) shall notify the other
Party promptly upon commencement of such action and shall keep the other Party
reasonably informed of the status of such action. In connection with any action
under this Section 9.3(b), the Parties will cooperate fully and will provide
each other with any information or assistance that the other may reasonably
request, at the expense of the Party initially bringing the action.
Notwithstanding a Party’s right to control an action under this Section 9.3(b),
neither Party shall settle or compromise any claim or proceeding that would
adversely affect the scope, validity or enforceability of any Patent Right
granted by one Party to another hereunder or otherwise adversely affect the
rights and licenses granted hereunder unless agreed to in writing by both
Parties, which consent shall not be unreasonably withheld or delayed.


(c)   Allocation of Recovery. Any damages or monetary awards recovered by the
Party enforcing an action hereunder shall (i)(A) first be applied to reimburse
such Party in an amount equal to the costs and expenses of such Party in
connection with such litigation, and (B) then be applied to reimburse the
non-enforcing Party in an amount equal to the costs and expenses of such Party
in connection with such litigation, and (ii) any remaining balance shall be
************.
 
9.4   Claimed Infringement. In the event that a Party becomes aware of any Third
Party claim that the manufacture, use, sale, offer for sale, and/or importation
of any Product in the Territory infringes the Patent Rights of any such Third
Party, the terms and conditions of Article 13 shall apply.
 
9.5   Declaratory Actions. The rights of the Parties to defend any declaratory
judgment action alleging noninfringement or invalidity of any GTC Patent Right,
LFB Biotech Patent Right or Joint Patent Right shall be consistent with the
rights of the Parties to prosecute and control an action against a Third Party
pursuant to Section 9.3(b).
 
9.6   Costs of Patent Prosecution and Enforcement. All costs incurred or paid by
a Party in prosecuting and enforcing any Patent Rights in accordance with this
Article 9, to the extent not otherwise reimbursed to or recovered by such Party,
shall be treated as Development Costs of such Party to the extent incurred
during the Development Phase, and as Commercialization Costs of such Party to
the extent incurred during the Commercialization Phase.


44

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
ARTICLE 10
TRADEMARK USAGE AND MAINTENANCE


10.1   Trademarks.


(a)   Selection of Product Marks. Promptly after the Effective Date, LFB Biotech
and GTC agree to undertake a program to identify suitable trademarks for use
with the Initial Product in the Territory under this Agreement, it being agreed
that the Originating Party shall make a presentation to the other Party as to
the trademarks it considers appropriate. The objective of the Parties is to
develop a single trademark suitable for use throughout the Territory but the
Parties recognize that it may be necessary or desirable to use additional or
alternative trademarks in certain Territories or certain countries within the
Territories. As additional Products are added to the Agreement pursuant to
Section 2.1, the Parties shall undertake a similar program with respect to each
Product to identify suitable trademarks for use in connection such Products
hereunder, with the Originating Party making a presentation to the other Party
as to the trademarks it considers appropriate. All trademarks which the Parties
decide should be used for a Product (with respect to such Product the “Product
Trademark” or the “Product Trademarks”) will be owned by the Originating Party
of such Product (the “Trademark Owner”). Similarly, the Parties will cooperate
in the selection and approval (i.e., through USAN and WIPO) of a generic name
for each Product and a domain name with respect to each Product, with the
objective the each Product shall have the same approved generic name and the
same domain name throughout the entire Territory. The provisions of this
Agreement as to the ownership and licensing of Product Trademarks shall apply
mutatis mutandis to the ownership and licensing of generic names and domain
names.


(b)   Product Trademark Prosecution. The Trademark Owner shall be responsible
for filing and prosecuting applications to register its Product Trademarks in
the entire Territory, and for maintenance of such registrations thereafter, and
shall initially bear all costs associated therewith, provided that the Trademark
User shall reimburse the Trademark Owner for all costs associated with filing,
prosecuting and maintaining its Product Trademark in the Trademark User’s
exclusive Territory and in each country or region in the Co-Exclusive Territory
designated to such Trademark User in the Commercialization Plan for such
Product. GTC shall consult with LFB Biotech with respect to the countries or
regions (e.g. a Community Trade Mark) in which registration of Product
Trademarks owned by GTC will be sought in the European Territory, and will
register the Product Trademarks in all such countries or regions as reasonably
requested by LFB Biotech in the European Territory. LFB Biotech will register
Product Trademarks owned by LFB Biotech in the United States and Canada. The
Trademark Owner will consult with the Trademark User with respect to the
countries or regions within the Co-Exclusive Territory in which the Product
Trademarks owned by the Trademark Owner will be registered and will register the
Product Trademarks in all such countries or regions as reasonably requested by
the Trademark User.


45

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(c)   Product Trademark Enforcement. LFB Biotech shall be responsible for
enforcing the Product Trademarks in the European Territory and shall bear all
costs associated therewith and GTC shall be responsible for enforcing the
Product Trademarks in the North American Territory and shall bear all costs
associated therewith. The Parties shall mutually determine, through the JSC, on
a Product- by- Product and country-by-country basis, which Party shall be
responsible for enforcing the Product Trademarks in respect of the relevant
Product in the Co-Exclusive Territory. Each Party shall promptly inform the
other Party in writing of any alleged or threatened infringements of the Product
Trademarks in the Territory, or of any challenge to the validity of the Product
Trademarks of which they become aware, and the JSC shall consider the action to
be taken. In the event that the Parties, through the JSC, elect to prosecute or
defend the matter, they will determine which Party will do so using counsel
approved by both Parties, and no settlement, consent judgment or other voluntary
disposition of the matter may be entered into by either Party without the
consent of the other Party.


(d)   No Implied Licenses. Except for the license granted in Section 3.1(e),
nothing herein shall create any rights of either Party in and to any Product
Trademarks owned by the other Party as provided in this Agreement.


(e)   Costs of Trademark Prosecution and Enforcement. All costs incurred or paid
by a Party in prosecuting and enforcing Product Trademarks for a Product in
accordance with this Article 10, to the extent not otherwise reimbursed to or
recovered by such Party, shall be treated as Development Costs of such Party to
the extent incurred during the Development Phase, and as Commercialization Costs
of such Party to the extent incurred during the Commercialization Phase.


ARTICLE 11
COVENANTS, REPRESENTATIONS, AND WARRANTIES


11.1   Mutual Covenants. Each Party covenants the following:


(a)   That it shall comply, and cause its Affiliates, employees, agents,
sublicensees and subcontractors to comply, with all federal, state, provincial,
territorial, governmental, and local laws, rules, and regulations applicable to
the Development, manufacture, and Commercialization of Products in the Territory
by such Party pursuant to the Development Plan, the Commercialization Plan, and
this Agreement, including without limitation, with respect to the United States,
the Prescription Drug Marketing Act, the Federal Food, Drug and Cosmetics Act of
1938, as amended, the Health Insurance Portability and Accountability Act, the
Federal Anti-Kickback Statute, and any applicable FDA regulations relating to
sampling practices.


(b)   That it shall disclose promptly, without delay, to the other Party all
information in its Control, and as to which it becomes aware, concerning side
effects, injury, toxicity, or sensitivity reaction and incidents or severity
thereof with respect to the Products.


(c)   That it shall not, and shall cause its Affiliates not to, during the Term,
grant, assign, transfer, convey or otherwise encumber its right, title and
interest in its respective Patent Rights and Know-How in a manner that conflicts
or is inconsistent with the rights and licenses granted to the other Party under
this Agreement.


46

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(d)   To the extent that any of its obligations under this Agreement require
performance or observance by one or more of its Affiliates, it has made, or
shall have made prior to the time such performance or observance is required,
arrangements with the relevant Affiliate(s) to cause such obligations to be
performed or observed in accordance with the terms and conditions of this
Agreement.


(e)   At no time during the Term shall its past due and unpaid obligations to
Third Parties in respect of goods or services furnished by such Third Parties to
such Party in connection with its activities under this Agreement exceed
************ in the aggregate.


11.2   Representations and Warranties of the Parties.


(a)   GTC and LFB Biotech each represents and warrants to the other that, as of
the Effective Date:


(i)   it is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of incorporation;


(ii)   it has the authority and right to enter into this Agreement and to
perform its obligations hereunder;


(iii)   this Agreement is a legal and valid obligation binding upon it and is
enforceable in accordance with its terms, subject to applicable limitations on
such enforcement based on bankruptcy laws and other debtors’ rights;


(iv)   its execution, delivery and performance of this Agreement will not
conflict in any material fashion with the terms of any other agreement or
instrument to which it is or becomes a party or by which it is or becomes bound,
subject to the terms of any disclosure that either Party shall have made to the
other Party on the date hereof nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it;


(v)   to its knowledge, all necessary consents, approvals and authorizations of
all government authorities and other persons required to be obtained as of the
Effective Date in connection with the execution, delivery and performance of
this Agreement have been obtained; and


(vi)   neither its name nor the name of any of its Affiliates or their
respective employees or consultants who will be undertaking any activities
related to this Agreement or the Product are listed on the debarment list
maintained by the FDA pursuant to 21 U.S.C. § 335(a) and § 335(b) and published
on the internet at the following address (or any successor address):
http://www.fda.gov/ora/compliance_ref/debar/default.htm.


47

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
11.3   Additional Representations and Warranties of LFB Biotech. LFB Biotech
hereby represents and warrants to GTC that, as of the Effective Date:


(a)   There are no claims or, to LFB Biotech’s knowledge, written threats of
interference, nullity or similar invalidity proceedings (or the equivalent in
countries outside the United States) pending with respect to the LFB Biotech
Patent Rights;


(b)   Neither LFB Biotech nor any of its Affiliates has previously granted,
assigned, transferred, conveyed or otherwise encumbered its right, title and
interest in the LFB Biotech Technology in a manner that conflicts or is
inconsistent with the rights and licenses granted to GTC under this Agreement;


(c)   To the best of LFB Biotech’s knowledge, LFB Biotech or its Affiliates
Controls all right, title and interest in and to the LFB Biotech Technology,
including any data, materials and animals provided to GTC hereunder, and LFB
Biotech has the right to grant the rights and licenses granted to GTC hereunder;
and


(d)   There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation pending or
relating to or, to LFB Biotech’s knowledge, threatened that the LFB Biotech
Technology infringes upon the patent rights or other intellectual property
rights of any Third Party.
 
11.4   Additional Representations and Warranties of GTC. GTC hereby represents
and warrants to LFB Biotech that, as of the Effective Date:


(a)   There are no claims or, to GTC’s knowledge, written threats of
interference, nullity or similar invalidity proceedings (or the equivalent in
countries outside the United States) pending with respect to the GTC Patent
Rights;


(b)   Neither GTC nor any of its Affiliates has previously granted, assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
the GTC Technology in a manner that conflicts or is inconsistent with the rights
and licenses granted to LFB Biotech under this Agreement;


(c)   To the best of GTC’s knowledge, GTC or its Affiliates Controls all right,
title and interest in and to the GTC Technology, including any materials
provided to LFB Biotech hereunder, and GTC has the right to grant the rights and
licenses granted to LFB Biotech hereunder; and


(d)   There is no action, claim, demand, suit, proceeding, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation pending or
relating to or, to GTC’s knowledge, threatened that the GTC Technology infringes
upon the patent rights or other intellectual property rights of any Third Party.
 
11.5   Performance by Affiliates. Either Party may perform some or all of its
obligations under this Agreement through one or more of its Affiliates or
sublicensees or subcontractors, provided, however, that such Party shall remain
responsible for, and be guarantor of, the performance by its Affiliates,
sublicensees and subcontractors.


48

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
ARTICLE 12
CONFIDENTIALITY


12.1   Treatment of Confidential Information. Except as provided below, the
Parties agree that during the Term, and for a period of ************ thereafter,
each Party (the “Receiving Party”) shall (a) maintain in confidence Confidential
Information of the other Party (the “Disclosing Party”) to at least the same
extent and with the same degree of care as the Receiving Party maintains its own
proprietary information of similar kind and value (but at a minimum each Party
shall use Commercially Reasonable Efforts), including, without limitation, using
Commercially Reasonable Efforts to protect the integrity and confidentiality of
the Disclosing Party’s Confidential Information, (b) not disclose such
Confidential Information to any Third Party without prior written consent of the
Disclosing Party, except for disclosures made in confidence to any Third Party
that are explicitly permitted by the Development Plan or Commercialization Plan
or approved by the JSC, and (c) not use such Confidential Information for any
purpose except those permitted by this Agreement.
 
12.2   Exceptions. Notwithstanding the foregoing, the Receiving Party shall have
no such confidentiality and non-use obligations with respect to any portion of
the Confidential Information of the Disclosing Party that:
 
(a)   at the time of disclosure by the Disclosing Party to the Receiving Party,
was generally available to the public, or after such disclosure, becomes
generally available to the public through no fault attributable to the Receiving
Party; or


(b)   was known to the Receiving Party, without obligation to keep it
confidential, prior to when it was received from the Disclosing Party, as
evidenced by the Receiving Party’s written records in existence at the time of
disclosure; or


(c)   is subsequently disclosed to the Receiving Party, without obligation to
keep it confidential, by a Third Party lawfully in possession thereof and having
the right to so disclose; or


(d)   as demonstrated by the Receiving Party by competent written proof, has
been independently developed by employees of the Receiving Party who do not have
access to or knowledge of such Confidential Information.


12.3   Authorized Disclosures. Nothing in this Agreement shall prohibit the
Receiving Party from disclosing Confidential Information of the other Party, as
well as the terms and conditions of this Agreement:


(a)   to the Receiving Party’s Affiliates, employees, agents, consultants,
sublicensees, clinical investigators, and contract manufacturers, if any, but
only on a need-to-know basis for purposes provided for in this Agreement,
provided that such disclosure occurs pursuant to a written confidentiality
agreement containing provisions at least as protective as those of this Article
12;


49

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(b)   to the Receiving Party’s professional advisors or investors who are bound
by a duty of confidentiality with obligations at least as protective as the
provisions of this Article 12;


(c)   to the extent required by court order, law, or regulation, provided that
the Receiving Party provides the other Party prior written notice of the
required disclosure and takes reasonable steps to limit such disclosure to the
minimum required amount and to obtain, or cooperate with the other Party in
obtaining, a protective order or other similar order requiring that such
Confidential Information be used only for the purposes required by such court
order, law, or regulation.


12.4   Publicity. All publicity, press releases, and other public announcements
relating to this Agreement or the performance hereunder other than publications
described in Section 12.5 shall be reviewed in advance by, and shall be subject
to the written approval of, both Parties (which approval shall not be
unreasonably withheld). Notwithstanding the foregoing, any disclosure which is
required by law or any listing or securities trading agreement concerning a
Party’s publicly traded securities, based upon advice of the disclosing Party’s
counsel, may be made without the prior consent of the other Party, provided that
(a) the other Party shall be given prompt notice of any such legally required
disclosure and to the extent practicable the disclosing Party shall provide the
other Party an opportunity to comment on the proposed disclosure and in the case
of the legally required disclosure of the text of this Agreement, to request the
redaction of such parts hereof as may be appropriate, which request shall be
transmitted by the disclosing Party to the authority requiring such disclosure,
and (b) such disclosure is limited only to the information that is required to
be disclosed by the applicable foregoing exception. The Parties will agree upon
a press release to announce the execution of this Agreement. The press release
will be in the form set out in Exhibit F. Thereafter, GTC and LFB Biotech may
each disclose to Third Parties the information contained in such press release
without the need for further approval by the other Party. Notwithstanding any of
the foregoing, the Parties acknowledge that GTC shall disclose on a Current
Report on Form 8-K the existence of this Agreement and its material terms within
************ Business Days after the Effective Date provided such Form 8-K shall
contain only the information set forth in the press release set out in Exhibit F
unless LFB Biotech otherwise agrees in writing, such agreement not to be
unreasonably withheld or delayed.


50

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
12.5   Publication.


(a)   Each Party agrees that it shall not, and shall cause its Affiliates not
to, publish or present to the public the results of non-clinical studies or
clinical trials or other information related to any Product in the Territory
without the opportunity for prior review by the other Party. If a Party (the
“Publishing Party”) wishes to publish or to present to the public such results,
then it shall provide the other Party (the “Non-Publishing Party”) the
opportunity to review any of the Publishing Party’s proposed abstracts,
manuscripts or presentations (including verbal presentations) which relate to
the Product at least ************ prior to its intended submission for
publication and agrees, upon request, not to submit any such abstract or
manuscript for publication until the other Party is given a reasonable period of
time to secure patent protection for any material in such publication which it
believes to be patentable. Both Parties understand that a reasonable commercial
strategy may require delay of publication of information or filing of patent
applications. The Parties agree to review and consider delay of publication and
filing of patent applications under certain circumstances. Neither Party or its
Affiliates shall have the right to publish or present to the public Confidential
Information of the other Party, except as permitted under Sections 12.2 or 12.3.
Nothing contained in this Section 12.5 shall prohibit the inclusion of
information necessary for a patent application, provided that the non-Publishing
Party is given a reasonable opportunity to review the information to be included
prior to submission of such patent application. Notwithstanding anything to the
contrary herein, either Party may disclose information about the clinical trials
performed or to be performed on Products hereunder, without the need to obtain
the other Party’s approval (provided, however, that the Publishing Party will
use reasonable efforts to inform the other Party and to allow the other Party to
comment on the disclosure), to the extent that such disclosure is reasonably
necessary to comply with applicable laws, regulations and guidelines of
Regulatory Authorities.


(b)   It is understood that a detail of the Product in the Territory shall not
be considered to be publication or presentation to the public and shall
therefore not be subject to the requirements of Section 12.5(a).
 
12.6   Termination of Prior Confidentiality Agreements. This Agreement
supersedes all nondisclosure agreements entered into by the Parties prior to the
Effective Date. All information exchanged between the Parties that qualified as
confidential or proprietary under such nondisclosure agreements prior to the
Effective Date shall be deemed Confidential Information hereunder and shall be
subject to the terms of this Article 12.


ARTICLE 13
INDEMNIFICATION


13.1   Indemnification by LFB Biotech. Unless otherwise provided herein, LFB
Biotech agrees to indemnify, hold harmless and defend GTC, its Affiliates, and
its and their respective directors, officers, employees and agents (the “GTC
Indemnitees”) from any and all liabilities, costs, damages, fines, penalties,
amounts paid in settlement, fees and expenses (including reasonable fees and
expenses of legal counsel) (“Damages”) arising from an Action by a Third Party
(collectively, “Third Party Claims”) resulting or alleged to result from,
directly or indirectly, any of the following (each, an “LFB Biotech Assumed
Liability”):


(a)   a breach by LFB Biotech of a representation, warranty, or covenant made
under this Agreement;


(b)   any negligence or willful misconduct of the LFB Biotech Indemnitees in
connection with their performance of LFB Biotech’s obligations under this
Agreement;


(c)   the practice of the LFB Biotech Technology to manufacture, use, sale,
offer for sale, and/or import Products under this Agreement infringing the
Patent Rights of any Third Party;


51

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(d)   the infringement of any Third Party Patent Rights by LFB Biotech or its
Affiliates or subcontractors in the manufacture, use, sale, offer for sale,
and/or importation of Products under this Agreement; or


(e)   the manufacture, use, sale, offer for sale and/or importation of the
Products by LFB Biotech or its Affiliates or subcontractors causing, directly or
indirectly, any Third Party personal injury or death, possibility of injury or
death or economic loss.
Such indemnity shall not apply to the extent it is shown that such Third Party
Claim was the result of any GTC Assumed Liability (as defined below) or
constitutes a Shared Liability Claim.
 
13.2   Indemnification by GTC. Unless otherwise provided herein, GTC shall
indemnify, hold harmless and defend LFB Biotech, its Affiliates, and its and
their respective directors, officers, employees and agents (the “LFB Biotech
Indemnitees”) from any and all Damages arising from any Third Party Claims
resulting or alleged to result from, directly or indirectly, any of the
following (each, a “GTC Assumed Liability”):


(a)   a breach by GTC of a representation, warranty, or covenant made under this
Agreement; or


(b)   any negligence or willful misconduct of the GTC Indemnitees in connection
with their performance of GTC’s obligations under this Agreement;


(c)   the practice of the GTC Technology to manufacture, use, sale, offer for
sale, and/or import Products under this Agreement infringing the Patent Rights
of any Third Party;


(d)   the infringement of any Third Party Patent Rights by GTC or its Affiliates
or subcontractors in the manufacture, use, sale, offer for sale, and/or
importation of Products under this Agreement; or


(e)   the manufacture, use, sale, offer for sale and/or importation of the
Products by GTC or its Affiliates or subcontractors causing, directly or
indirectly, any Third Party personal injury or death, possibility of injury or
death or economic loss.
Such indemnity shall not apply to the extent it is shown that such Third Party
Claim was the result of any LFB Biotech Assumed Liability or constitutes a
Shared Liability Claim.


13.3   Procedure. In the event of a Third Party Claim against a Party entitled
to indemnification under Section 13.1 or 13.2 hereof (“Indemnified Party”), the
Indemnified Party shall promptly notify the other Party (“Indemnifying Party”)
in writing of the Third Party Claim and the Indemnifying Party shall undertake
and solely manage and control, at its sole expense, the defense of the Third
Party Claim and its settlement; provided that the omission of such notice shall
not relieve either Party from its obligations under this Section 13.3, except to
the extent the other Party can establish actual prejudice and direct damages as
a result thereof. The Indemnified Party shall cooperate with the Indemnifying
Party, including, as requested by the Indemnifying Party and at the Indemnifying
Party’s cost, entering into a joint defense agreement. The Indemnified Party
may, at its option and expense, be represented in any such action or proceeding
by counsel of its choice. The Indemnifying Party shall not be liable for any
litigation costs or expenses incurred by the Indemnified Party without the
Indemnifying Party’s written consent. The Indemnifying Party shall not settle
any such Third Party Claim unless such settlement fully and unconditionally
releases the Indemnified Party from all liability relating thereto, unless the
Indemnified Party otherwise agrees in writing.


52

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
13.4   Shared Liability Claims.


(a)   Allocation. If any Third Party Claim is made that (A) the manufacture,
use, sale, offer for sale, and/or importation of Products under this Agreement
infringes the Patent Rights of any Third Party, or (B) the use of the Products
has caused, directly or indirectly, any Third Party personal injury or death,
possibility of injury or death or economic loss and such Third Party Claim does
not constitute an LFB Biotech Assumed Liability or a GTC Assumed Liability, then
such Third Party Claim shall be considered a “Shared Liability Claim”. GTC and
LFB Biotech shall each be liable for ************ of all Damages incurred by the
Parties or their respective Affiliates or any of them arising from any Shared
Liability Claim. All such claims, actions, suits, proceedings, hearings,
investigations and demands shall be governed exclusively by this Section 13.4
and, except as expressly set forth in this Section 13.4, neither Party shall
seek from the other Party any indemnity or other recovery on account of any such
claims.


(b)   Procedure. Each Party shall give the other Party prompt written notice of
any Shared Liability Claim, but the omission of such notice shall not relieve
either Party from its obligations under this Section 13.4, except to the extent
the other Party can establish actual prejudice and direct damages as a result
thereof. The Parties shall collaborate in good faith to defend any Shared
Liability Claim in accordance with this Section 13.4 and no settlement shall be
entered into without the approval of both Parties, such approval not to be
unreasonably withheld or delayed. Any costs incurred by a Party in defense of a
Shared Liability Claim shall be treated as the Development Costs of such Party.


(c)   Reconciliation. Within ************ following the end of each calendar
quarter during which any Shared Liability Claim has been pending, each Party
shall provide to the JSC a written statement of all Damages incurred by such
Party or its Affiliates in connection with such claim (“Unsettled Shared
Damages”). ************ of any Unsettled Shared Damages shall be allocated to
each Party as the Development Costs of such Party.


(d)   Exception. For purposes of clarity, the obligations of each Party to
indemnify the other Party under a Commercial License executed in accordance with
Section 8.2(c)(ii) shall be governed by the terms of the Commercial License and
shall not be governed by this Article 13 unless otherwise specifically agreed.
 
13.5   Effect of Disclosures. Notwithstanding any disclosure, whether in oral,
written, electronic or other form, made by either Party under the representation
and warranty in Section 11.2(a)(iv) hereof, such Party’s indemnity obligations
under this Agreement and the other Party’s remedies shall remain in full force
and effect as if such representation and warranty were unqualified in any way.


53

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
13.6   Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, naming the other Party as an additional insured,
adequate to cover its obligations hereunder and which is consistent with normal
business practices of prudent corporations similarly situated at all times
during which the Product is being clinically tested with human subjects or
commercially distributed or sold. The Parties acknowledge and agree that such
insurance shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under this Article 13. Each
Party shall provide the other with written evidence of such insurance upon
request. Each Party shall provide the other with written notice at least
************ prior to the cancellation, non-renewal or material change in such
insurance.


ARTICLE 14
TERM AND TERMINATION


14.1   Term.


(a    Collaboration Term. Unless earlier terminated in accordance with the terms
of this Article 14, the term of this Agreement shall commence on the Effective
Date and expire on the fifteenth (15th) anniversary thereof (the “Initial
Collaboration Term”). At least ************ prior to the expiration of the
Initial Collaboration Term, the Parties shall mutually determine whether to (i)
extend the collaboration to continue adding new Products in accordance with
Section 2.1, or (ii) if no Product Term is then in effect, allow the Agreement
to expire by its terms. In any event, the collaboration under this Agreement
shall be continued with respect to those Products, if any, for which the Product
Term thereof is still in effect and shall continue for such purposes until the
last to expire of such Product Terms. The Initial Collaboration Term, together
with any extension or continuation thereof as provided in this Section 14.1, is
referred to herein as the “Collaboration Term”.


(b)   Product Term.


(i)   Unless earlier terminated in accordance with this Agreement, the initial
term of this Agreement with respect to each Product shall commence on the
applicable Product Start Date and end on the later of (a) the ************
anniversary of the Effective Date, and (b) the date that is ************ years
following the date of the last Regulatory Approval for such Product in any
country in the Territory. The initial Product term for any Product as set forth
in this Section 14.1(b) is referred to herein as the “Base Product Term”.


(ii)   The Parties shall begin discussing in good faith an extension of the Base
Product Term for each Product on or about the date that is ************ prior to
the end of such Base Product Term. Any extension of the Base Product Term must
be agreed upon by the date that is ************ prior to the date upon which the
Base Product Term of such Product shall expire, or this Agreement shall
terminate with respect to such Product on such date. The Base Product Term with
respect to any Product, together with any extension agreed by the Parties in
accordance with this Section 14.1(b)(ii), is referred to herein as the “Product
Term”.


(c)   Upon expiration of the Product Term with respect to any Product, all
rights and licenses granted hereunder with respect to such Product shall
terminate and neither Party shall have any obligations to the other Party with
respect to such Product, except to the extent such obligations were incurred
prior to such expiration; provided, however, that in the case of a Product then
in use for the treatment of human patients, the Parties shall, under the
guidance of the JSC, which shall continue to exist for such purposes following
such expiration, use Commercially Reasonable Efforts to continue to exercise
such responsibilities as shall ensure the continued availability of the Product
to patients, including continued licensing and supply arrangements, subject to
commercially reasonable compensation as the JSC shall determine.


54

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
14.2   Termination Rights.


(a)   Termination of a Product Term Without Fault. The Product Term with respect
to a Product may be terminated without fault under the following circumstances:


(i)   at any time by the mutual consent of the Parties;


(ii)   with no further action required on the part of either Party if the JSC
determines that it is not commercially viable to proceed with Development or
Commercialization of such Product;


(iii)   by either Party upon ************ written notice to the other Party if,
after commencing Development of a Product, the JSC fails to agree on a
subsequent Development Plan or Commercialization Plan for such Product in
accordance with Section 5.1 or 6.1 after such matter has been submitted to
Senior Management and to mediation for resolution in accordance with Section 4.6
(for the avoidance of doubt, such matters shall not be subject to arbitration
pursuant to Section 15.2); provided, that if any such failure to agree occurs
within a ************ period following a Change of Control of a Party and is not
resolved through mediation in accordance with Section 4.6 such failure to agree
shall be deemed a material breach permitting the other Party to terminate the
relevant Product Term immediately on written notice to the Party subject to the
Change of Control unless the Party subject to the Change of Control can
demonstrate that the failure to agree was caused by the other Party’s having
negotiated in bad faith (for the avoidance of doubt, the Party subject to the
Change of Control may submit the question of whether the other Party acted in
bad faith to arbitration in accordance with Section 15.2 and in such event such
termination shall not be effective unless and until a final decision is rendered
in the other Party’s favor in such arbitration proceeding); and  


(iv)   In the event of a Force Majeure event as provided in Section 16.9.


(b)   Termination of a Product Term for Material Breach. Either Party may
terminate the Product Term with respect to a Product upon ************ written
notice for (i) the other Party’s material breach of any material obligation
under this Agreement with respect to such Product, including without limitation,
(A) any disclosure requirements with respect to Competing Products or with
respect to an Alliance Affecting Core Business, (B) the failure to achieve any
express Development and Commercialization milestone set forth in the applicable
Development Plan and Commercialization Plan, which failure is ************, and
(C) the obligation to make any undisputed Profit Payment required under Section
8.3, or (ii) a deemed material breach by the other Party following a Change of
Control of such other Party pursuant to Section 6.4(b)(ii), in each case (i) and
(ii) which breach is not cured during such ************.


55

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(c)   Termination of Agreement Without Fault. This Agreement may be terminated
in its entirety without the fault of either Party under the following
circumstances:


(i)   at any time by the mutual consent of the Parties; or


(ii)   by either Party upon ************ written notice to the other Party at
any time after the ************ of the Effective Date if at the time of delivery
of such notice no Products (including the Initial Product) are then being
Developed or Commercialized by the Parties under this Agreement and no Products
are listed on the Product List attached as Exhibit A for Development or
Commercialization hereunder.


(d)   Termination of Agreement for Insolvency Event. A Party may terminate this
Agreement in its entirety on ************ notice to the other Party upon the
occurrence of an Insolvency Event with respect to such other Party.


(e)   Termination of Agreement in case of Alliance Affecting Core Business,
Change of Control or Core Business Competitor Equity Acquisition.


(i)   If one Party or its Affiliate proposes to enter into an Alliance Affecting
Core Business, it shall disclose such Alliance Affecting Core Business to the
other Party and if the disclosing Party or its Affiliate does enter into such an
Alliance Affecting Core Business the other Party shall have the rights to (A)
terminate this Agreement upon ************ prior written notice to the Party
which itself or whose Affiliate is entering into such Alliance Affecting Core
Business, or (B) if the disclosing Party’s Affiliate enters into the Alliance
Affecting Core Business, in lieu of terminating this Agreement, to immediately
terminate this subsection 14.2(e)(i) with respect to itself and its Affiliates
upon written notice and in the event of such termination shall no longer be
subject to the restrictions set forth in this Section 14.2(e)(i); provided that
the foregoing termination rights shall not apply if (A) such Party, before it or
its Affiliate enters into such Alliance Affecting Core Business, shall have
************. The Party proposing to enter into an Alliance Affecting Core
Business shall not be required to disclose to the other Party (x) the identity
of the Third Party with whom it or its Affiliate proposes to enter into such
Alliance Affecting Core Business or (y) the product(s) proposed to be developed
or commercialized in such Alliance Affecting Core Business, other than in
general terms sufficient to demonstrate that such product(s) are within the
description of the other Party’s Core Business and Compete with the other
Party’s Core Business Product(s).


(ii)   If a Change of Control occurs with respect to a Party or the relevant
Affiliate and the Third Party obtaining control of such Party or the relevant
Affiliate is not a Core Business Competitor of the other Party, and if after the
Change of Control such Party does not propose any products for Development or
Commercialization under this Agreement during the ************ period
immediately following the effective date of such Change of Control, then the
other Party shall have the right to terminate this Agreement in its entirety
upon ************ prior written notice.


(iii)   If a Change of Control occurs with respect to a Party or the relevant
Affiliate and the Third Party obtaining control is a Core Business Competitor of
the other Party or if a Core Business Competitor Equity Acquisition occurs with
respect to a Party or the relevant Affiliate, then the other Party shall have
the right to terminate this Agreement in its entirety upon ************ prior
written notice.


56

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(f)   Termination of Agreement if Two Products Subject to Termination for
Material Breach. If a Party has the right to terminate two or more Products for
the other Party’s material breach pursuant to Section 14.2(b), then whether or
not such Party has exercised such right (unless such Party has expressly waived
in writing such right with respect to one or more Products), such Party shall
have the right to terminate this Agreement in its entirety upon ************
prior written notice to the other Party, unless within such ************ period
all material breaches which gave rise to the right of termination of such
Products are cured.


(g)   Termination of Agreement if LFB Biotech in Default of Stock and Note
Purchase Agreement Obligations. GTC shall have the right to terminate this
Agreement in its entirety upon ************ prior written notice upon any
failure by LFB Biotech to meet any of its funding obligations under the Stock
and Note Purchase Agreement.


(h)   Termination for Default of Covenant Under Section 11.1(e). If a Party
fails to perform its undertaking set forth in Section 11.1(e) (as reported
pursuant to Section 8.3(a)) for ************, then the other Party shall have
the right to terminate this Agreement in its entirety upon ************ prior
written notice to the Party in default, unless within such ************ period
such Party has reduced the amounts past due and unpaid referred to in Section
11.1(e) to no more than ************; provided, that if the other Party does not
provide written notice of such termination within ************ after receipt of
the applicable report under Section 8.3(a), it shall be deemed to have
irrevocably waived its termination right with respect to that particular failure
but not with respect to any subsequent failure to perform under Section 11.1(e).
 
14.3   Effects of Termination.


(a)   Termination of Product Term without Fault. If a Product Term is terminated
pursuant to Section 14.2(a)(i) (mutual agreement), Section 14.2(a)(ii) (JSC
decision), Section 14.2(a)(iii) (JSC unable to agree on Development Plan or
Commercialization Plan) (but excluding a termination for any deemed material
breach under the proviso thereof, the effect of which shall be determined in
accordance with Section 14.3(c)) or Section 14.2(a)(iv) (Force Majeure), such
termination shall have the following effects:


(i)   Such Product shall be removed from the Product List attached as Exhibit A
and shall no longer be subject to this Agreement.


(ii)   If the Product is in the Commercialization Phase:


(A)   all licenses granted to GTC hereunder with respect to such Product will
become exclusive, irrevocable, perpetual licenses with respect to the North
American Territory and such part of the Co-Exclusive Territory as to which GTC
or any Affiliate of GTC had previously been granted an exclusive or co-exclusive
license in respect of such Product, bearing an aggregate royalty as set forth in
14.3(a)(v) below;


57

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(B)   all licenses granted to LFB Biotech hereunder with respect to such Product
will become will become exclusive, irrevocable, perpetual licenses with respect
to the European Territory and such part of the Co-Exclusive Territory as to
which LFB Biotech or any Affiliate of LFB Biotech had previously been granted an
exclusive or co-exclusive license in respect of such Product, bearing an
aggregate royalty as set forth in 14.3(a)(v) below;


(C)   with respect to such remaining part of the Co-Exclusive Territory as shall
not be subject to an exclusive license in favor of GTC or LFB Biotech, the
Originating Party of such Product shall be granted an exclusive license in
respect of such remaining part of the Co-Exclusive Territory, bearing an
aggregate royalty as set forth in 14.3(a)(v) below, such license to be of the
same scope as the exclusive licenses described in subsections (A) or (B) above,
as applicable and


(D)   if a Party was manufacturing and supplying or was required to manufacture
and supply such Product to the other Party as of the date of termination, it
shall continue to do so at ************ until the earlier of (x) ************
years following termination and (y) such time as the Continuing Party has
established a satisfactory alternative supply of such Product.


(iii)   If the Product is in the Development Phase and Phase II Trials have
commenced with respect to such Product, then:


(A)   the Originating Party shall be deemed the “Continuing Party” with respect
to such Product, provided that the Originating Party shall promptly notify the
non-Originating Party in writing in the event that the Originating Party decides
not to continue to pursue the development or commercialization of such Product.
The non-Originating Party shall have the right, to be exercised within
************ after receiving such notice, to notify the Originating Party in
writing whether the non-Originating Party wishes to pursue the development and
commercialization of such Product. If the non-Originating Party timely notifies
the Originating Party that the non-Originating Party desires to develop and
commercialize the Product, the non-Originating Party shall become the Continuing
Party with respect to such Product. If the non-Originating Party notifies the
Originating Party that the non-Originating Party does not wish to develop and
commercialize the Product, or does not timely provide notice, the Originating
Party shall remain the Continuing Party with respect to such Product;


(B)   all licenses from the Continuing Party to the non-Continuing Party with
respect to such Product shall terminate;


(C)   all licenses from the non-Continuing Party to the Continuing Party with
respect to such Product shall continue in effect but shall become perpetual
exclusive licenses (subject to subsection (A) above) with respect to the entire
Territory, bearing an aggregate royalty as set forth in Section 14.3(a)(v)
below;


(D)   until the earlier of (x) ************ following termination and (y) such
time as the Continuing Party has established an alternative supply of such
Product, if the non-Continuing Party was manufacturing and supplying or was
contemplated to manufacture and supply such Product, it shall continue to
manufacture and supply such Product to the Continuing Party at ************;


58

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(E)   the non-Continuing Party shall grant the Continuing Party a perpetual
(subject to subsection (A) above), non-exclusive, royalty-bearing license (such
royalty to be included in the royalty set forth in Section 14.3(a)(v) below)
under the non-Continuing Party’s technology and Know-How to the extent
reasonably necessary to manufacture such Product, with the right to sublicense
to Third Parties engaged by the Continuing Party to manufacture such Product for
the Continuing Party; and


(F)   the non-Continuing Party shall return to the Continuing Party all Know-How
and Confidential Information of the Continuing Party then in the non-Continuing
Party’s possession that is solely related to the terminated Product.


(iv)   If the Product is in the Development Phase but Phase II Trials have not
commenced with respect to such Product, then the non-Originating Party in
respect of such Product shall have the right to elect in writing within either
to (x) be treated in accordance with Section 14.3(a)(iii) above or (y) receive
from the Originating Party a payment in cash (the “IPV Payment”) equal to
************ of such non-Originating Party’s IPV with respect to such Product as
of the date of termination as calculated in accordance with the Product
Participation Model. If the non-Originating Party elects to receive the IPV
Payment:


(A)   the Originating Party shall pay the non-Originating Party the IPV Payment
within ************ of receipt of the non-Originating Party’s written notice of
such election;


(B)   all licenses from the non-Continuing Party to the Continuing Party with
respect to such Product shall continue in effect but shall become perpetual
exclusive licenses with respect to the entire Territory, bearing a commercially
reasonable royalty to be determined by the Parties through good faith
negotiations within ************ after such termination; provided, that if the
Parties are unable to agree upon such royalties within such ************, then
the matter shall be resolved through dispute resolution in accordance with
Section 14.3(d);
 
(C)   the non-Continuing Party shall grant the Continuing Party a perpetual,
non-exclusive, royalty-bearing license (such royalty to be included in the
royalty calculation under subsection (iv)(B) above) under the non-Continuing
Party’s technology and Know-How to the extent reasonably necessary to
manufacture such Product, with the right to sublicense to Third Parties engaged
by the Continuing Party to manufacture such Product for the Continuing Party;
and


(D)   the provisions of Sections 14.3(a)(iii)(B), (D), and (F) shall apply with
respect to such terminated Product.


59

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(v)   The royalty to be paid to a Party in respect of the licenses granted to
such Party under Sections 14.3(a)(ii)(A),(B) and (C) or 14.3(a)(iii)(C) above
shall be an ************ for all such licenses in respect of the relevant
Product and shall be determined by the Parties through good faith negotiations
within ************ after such termination in such manner as the amount received
by each Party through the payment of such royalties will be ************, it
being agreed by the Parties that the then most recent Development and/or
Commercialization Plans with respect to such Product shall be accepted as a
reference in determining such royalty. If GTC and LFB Biotech are unable to
agree on such royalties within such ************ period, then the matter shall
be resolved through dispute resolution in accordance with Section 14.3(d).


(b)   Termination of Agreement Without Fault or Insolvency Event.


(i)   If this Agreement is terminated in its entirety pursuant to Section
14.2(c)(i) (mutual agreement), Section 14.2(d) (Termination of Agreement for
Insolvency Event) or Section 14.2(e) (Termination of Agreement in case of Change
of Control, Alliance Affecting Core Business or Core Business Competitor Equity
Acquisition), then the provisions of Section 14.3(a) shall be applicable with
respect to each of the Products then under Development or Commercialization.


(ii)   If this Agreement is terminated in its entirety pursuant to Section
14.2(c)(ii) (no Products in Development or Commercialization after three years)
then all licenses granted hereunder by either Party shall immediately terminate
and each Party shall promptly return to the other Party all Know-How and
Confidential Information of the other Party then in such Party’s possession.


(c)   Termination for Fault. If the Product Term with respect to a Product is
terminated under Section 14.2(b) (material breach) (including for the avoidance
of doubt a deemed material breach in accordance with subsection (ii) thereof or
in accordance with Section 14.2(a)(iii)), or this Agreement is terminated in its
entirety under Section 14.2(f) (Termination of the Agreement if two Products
subject to Termination for Breach), 14.2(g) (Failure of LFB Biotech to Meet
Funding Obligations under Stock and Note Purchase Agreement) or 14.2(h) (Default
of Covenant under Section 11.1(e)) then:


(i)   all rights and licenses granted by the terminating Party to the terminated
Party hereunder, or with respect to the terminated Product, as the case may be,
shall terminate (provided that, subject to the terms and conditions of this
Agreement, the terminated Party may continue to sell off its existing inventory
of Products on hand as of the effective date of termination, and may fill any
orders for Products accepted prior to the effective date of termination,
provided that such orders are filled within ************ after the effective
date of termination);


(ii)   all rights and licenses granted by the terminated Party to the
terminating Party hereunder with respect to any Products then being Developed or
Commercialized, or with respect to the terminated Product, as the case may be,
shall remain in effect, but shall convert to exclusive (in the terminating
Party’s exclusive Territory hereunder, including those countries or regions of
the Co-Exclusive Territory that are exclusively designated to such Party or its
Affiliates by the JSC) and non-exclusive (in the rest of the Territory),
worldwide, irrevocable, perpetual and royalty-free licenses;


60

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(iii)   the terminated Party shall return to the terminating Party all Know-How
and Confidential Information of the terminating Party then in the terminated
Party’s possession that is solely related to the terminated Product(s);


(iv)   to the extent legally permissible, the terminated Party shall transfer to
the terminating Party ownership, possession and control of all Regulatory
Filings prepared by and Regulatory Approvals held by the terminated Party or its
Affiliates that solely relate to the terminated Product(s), together with copies
of all correspondence and conversation logs with Regulatory Authorities relating
thereto, and copies of all data, reports, records and materials in the
terminated Party’s or its Affiliates’ possession that solely relate to the use,
sale, offer for sale or importation of the terminated Product(s), including all
non-clinical, pre-clinical and clinical data relating thereto;


(v)   the terminated Party shall grant the terminating Party a fully paid,
non-exclusive, royalty-free, worldwide, irrevocable, perpetual license to use in
the manufacture of the terminated Product(s) any technology or Know-How
Controlled by the terminated Party or its Affiliates that is reasonably
necessary for the manufacture of such Product(s);


(vi)   if the terminated Party is a Trademark Owner then the terminated Party
shall assign the relevant Product Trademark(s) of which it is the Trademark
Owner, together with all goodwill associated therewith, to the terminating
Party;


(vii)   to the extent the terminated Party was manufacturing and supplying the
terminated Product(s) to the terminating Party, the terminated Party shall
continue to manufacture and supply such Product(s) to the terminating Party at
************ until the earlier of (x) ************ following termination and (y)
such time as the Continuing Party has established a satisfactory alternative
supply of such Product; provided, that the terminating Party shall use good
faith reasonable efforts to establish a manufacturing site for such Product as
soon as reasonably practicable following the date of termination;


(viii)   the terminated Party agrees to use best efforts (subject to any legal
and regulatory constraints) to transfer the manufacture of the terminated
Product(s) (including any transgenic mammals it owns or controls and that are
used in the production of the terminated Product(s)) to the terminating Party or
a Third Party designated by the terminating Party as soon as possible following
such termination; and


(ix)   the terminated Party shall provide at cost to the terminating Party
reasonable technical support with respect to the manufacture of the terminated
Product(s) as reasonably requested by the terminating Party for a period not to
exceed ************ from the effective date of termination.


(d)   Disputes Regarding the Calculation of Royalties. If GTC and LFB Biotech
are unable to agree on the royalties to be paid under subsections (a)(iv)(B),
(a)(v) or (c)(ii) of this Section 14.3 within the negotiation period provided
therein, then, at the request of either of the Parties, the matter shall be
submitted to non-binding mediation by a mutually agreed independent third party
knowledgeable as to the matter(s) in dispute who shall render his/her decision
within ************. If both Parties do not accept the decision of such mediator
within ************ after such decision having been rendered, or if the Parties
have not agreed on a mediator within ************ after a request for mediation,
then, subject to the rights and obligations of the Parties under this Agreement,
the matter shall be referred to arbitration as described in Section 15.2.


61

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
14.4   Survival; Accrued Rights. The rights and obligations of the Parties under
the following provisions of this Agreement shall survive any expiration or any
termination of this Agreement in its entirety or with respect to any Product:
Sections 1, 7.3, 7.4(e), 8.3(c) (with respect to final reports and Profit
Payments), 8.4, 8.5, 8.6 and 8.7 (in each case 8.5, 8.6 and 8.7, with respect to
post-expiration or post-termination payment and accounting obligations), 12.1,
12.2, 12.3, 12.5, 13.1, 13.2, 13.3, 13.4, 13.5, 14.3, 14.4, 14.5, 15.2, 16.3,
16.4, 16.5, 16.6, 16.7, 16.8, 16.10, 16.11, 16.12, 16.13 and 16.14. In any
event, expiration or termination of this Agreement shall not relieve the Parties
of any liability which accrued hereunder prior to the effective date of such
expiration or termination nor preclude either Party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement.
 
14.5   Effect of Termination on Sublicenses. If this Agreement is terminated in
the entirety or with respect to a particular Product, as the case may be, and a
given sublicense granted by the terminated Party is in force and effect on the
date of such termination, then any Patent Rights and/or Know-How of the
terminating Party sublicensed by the terminated Party to the sublicensee shall
automatically become directly licensed from the terminating Party to such
sublicensee under the terms and conditions of this Agreement with respect to the
applicable Product(s), which license shall be of the same scope licensed to the
sublicensee, provided that the sublicensee (a) agrees in writing to be bound to
the terminating Party under the terms and conditions of this Agreement, (b) is
not in breach of the relevant sublicense and (c) agrees to thereafter make all
reports and payments due under this Agreement with respect to the applicable
Product(s) directly to the terminating Party or its designee; provided, that the
terminating Party will not be required to assume any obligations broader in
scope than it has under this Agreement.


ARTICLE 15
DISPUTE RESOLUTION


15.1   Disputes. Except as otherwise set forth in this Agreement, in the event
of any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof (a “Dispute”),
either Party may promptly, upon written notice to the other Party, refer such
Dispute to the respective Senior Management, and such Senior Management shall
attempt in good faith to resolve such Dispute. If the Parties are unable to
resolve a given Dispute pursuant to this Section 15.1 within ************ after
referring such Dispute to the Senior Management, either Party may elect to
resolve such Dispute in accordance with Section 15.2, to the exclusion of other
remedies.


62

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
15.2   Arbitration.


(a)   Subject to Section 15.1 and except as otherwise expressly provided in this
Agreement, any dispute, claim or controversy relating to, arising out of, or in
connection with this Agreement, including any question regarding its formation,
existence, validity, enforceability, performance, interpretation, breach, or
termination, shall be finally resolved under the rules of the London Court of
International Arbitration by a panel of three arbitrators appointed in
accordance with such rules and having relevant legal or business experience.
Each Party shall nominate one such arbitrator, and the two arbitrators so
nominated shall nominate the third. The place of arbitration shall be London,
England. The language of the arbitration shall be English. The arbitrators shall
be empowered to order production of all documents reasonably calculated to lead
to information or other documents relevant to such proceeding. Each Party shall
bear the fees and expenses of its legal representation in the arbitration.
Judgment upon the arbitrators’ award may be entered in any court of competent
jurisdiction. The award of the arbitrators may include compensatory damages but
under no circumstances will the arbitrators be authorized to, nor shall they,
award punitive damages or multiple damages against either Party, except to the
extent consistent with Section 16.5, and the Parties expressly waive the right
to assert claims for punitive damages or multiple damages.


(b)   Nothing in this Article shall prevent any Party, whether before or during
the pendancy of an arbitration under this Article, from seeking conservatory and
interim measures, including, but not limited to temporary restraining orders or
preliminary injunctions, or their equivalent, from any court of competent
jurisdiction. Further, notwithstanding anything to the contrary in this Article
15, without resort to arbitration in the first instance, either Party shall have
the right to bring suit in a court of competent jurisdiction against the other
Party for (i) any breach of such other Party’s duties of confidentiality
pursuant to Article 12 of this Agreement, or (ii) any infringement of its own
Patent Rights or other proprietary rights by such other Party.


ARTICLE 16
MISCELLANEOUS


16.1   Actions by Affiliates. In the event an Affiliate of a Party fails to
perform any obligation or comply with any provision hereunder that requires
performance or compliance by such Affiliate and such failure to perform or
comply would constitute or be deemed a breach of the relevant obligation or
provision of this Agreement if such Affiliate were the relevant Party, such
failure to perform or comply shall be deemed a breach of such obligation or
provision by the relevant Party. In the event of any failure of an Affiliate of
a Party to perform or comply with an applicable obligation hereunder, the other
Party shall provide notice of such failure to the Party whose Affiliate failed
to perform, in accordance with Section 16.7.
 
16.2   Assignment. Neither Party may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party, such
consent not to be unreasonably withheld, and any attempted assignment without
such consent shall be null and void. Notwithstanding the foregoing, either Party
may assign this Agreement or all of its rights and obligations hereunder in
connection with (a) a merger or acquisition or a sale of substantially all of
such Party’s assets to which this Agreement relates, or (b) to an Affiliate that
Controls such Party in connection with a transfer to such Controlling Affiliate
of substantially all of such Party’s assets to which this Agreement relates.
This Agreement shall be binding upon and, subject to the other terms of this
Section 16.2, inure to the benefit of the Parties’ successors and permitted
assigns and each Party shall cause any successor or permitted assign to agree in
writing to be bound by the terms and conditions hereof.


63

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
16.3   Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York, USA, without regard to any
conflicts of law principles that would provide for the application of the laws
of another jurisdiction and excluding (a) the United Nations Convention on
Contracts for the International Sale of Goods, (b) the 1974 Convention on the
Limitation Period in the International Sale of Goods; and (c) the Protocol
amending the 1974 Convention, done at Vienna April 11, 1980. The foregoing
notwithstanding, the Parties acknowledge and agree that any arbitration
proceeding pursuant to Article 15 shall be subject to the procedural laws of
England and Wales.
 
16.4   Non-Waiver. The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.
 
16.5   Disclaimer of Indirect Damages. NEITHER PARTY WILL BE LIABLE FOR
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY (PUNITIVE), MULTIPLE DAMAGES OR
OTHER INDIRECT DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) ARISING
FROM OR RELATING TO THIS AGREEMENT OR ANY BREACH HEREOF, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION
16.5 IS INTENDED TO LIMIT OR RESTRICT (a) ANY RIGHTS OR REMEDIES OF EITHER PARTY
WITH RESPECT TO A BREACH OF ARTICLE 12 BY THE OTHER PARTY, OR (b) THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD
PARTY CLAIMS UNDER SECTIONS 14.1, 14.2 AND 14.3.
 
16.6   Severability. If and to the extent that any court or tribunal of
competent jurisdiction holds any of the terms or provisions of this Agreement,
or the application thereof to any circumstances, to be invalid or unenforceable
in a final nonappealable order, the Parties shall use their best efforts to
reform the portions of this Agreement declared invalid to realize the intent of
the Parties as fully as practical, and the remainder of this Agreement and the
application of such invalid term or provision to circumstances other than those
as to which it is held invalid or unenforceable shall not be affected thereby,
and each of the remaining terms and provisions of this Agreement shall remain
valid and enforceable to the fullest extent of the law.


64

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
16.7   Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given (a) when delivered personally, (b)
on the next business day after timely delivery to an overnight courier (postage
prepaid), or (c) on the third business day after deposit in the United States
mail (certified or registered mail return receipt requested, postage prepaid),
as follows:


To LFB Biotech:
To GTC:
   
LFB-Biotechnologies
GTC Biotherapeutics, Inc.
3, avenue des Tropiques
175 Crossing Boulevard
91958 Courtaboeuf Cedex - France
Framingham, MA 01702
   
Attention: Président
Attention: CEO and General Counsel
Facsimile: +33 (0) 1 69 82 72 67
Facsimile: 1 (508) 370-3797
   
with a copy to:
     
Laboratoire Francais du Fractionnement
 
et des Biotechnologies
 
3, avenue des Tropiques
 
91958 Courtaboeuf Cedex - France
     
Attention: Président Directeur Général
 
Facsimile: +33 (0) 1 69 82 72 67
 



or to such other address as to which the Party has given written notice thereof.
For the avoidance of doubt, GTC shall send a copy of any notice with respect to
a default by LFB Biotech of its obligations hereunder (including without
limitation any failure of an Affiliate of LFB to perform or comply with an
applicable obligation hereunder) to LFB SA at the time such notice is sent to
LFB Biotech; provided, that the failure of GTC to send such copy to LFB SA shall
not relieve LFB Biotech from its obligations and liabilities hereunder or LFB SA
from its obligations and liabilities under the Keepwell Agreement or diminish in
any way the remedies available to GTC under this Agreement, the Keepwell
Agreement or otherwise, with respect to the applicable default.
 
16.8   Headings. The headings appearing herein have been inserted solely for the
convenience of the Parties and shall not affect the construction, meaning or
interpretation of this Agreement or any of its terms and conditions.
 
16.9   Force Majeure. No failure or omission by the Parties in the performance
of any obligation of this Agreement shall be deemed a breach of this Agreement
nor shall it create any liability if the same shall arise from any cause or
causes beyond the reasonable control of the affected Party, including, but not
limited to, the following, which for purposes of this Agreement shall be
regarded as beyond the control of the Party in question: acts of nature; acts or
omissions of any government; any rules, regulations, or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; rebellion; insurrection;
riot; invasion; terrorism; strikes; and lockouts or the like; provided that the
Party so affected shall use its best efforts to avoid or remove such causes of
nonperformance and shall continue performance hereunder with the utmost dispatch
whenever such causes are removed. The obligations of each Party hereunder shall
be deemed to be suspended until the effects of the Force Majeure are relieved.
If however, such cause or causes are not removed or discontinued within
************ of the commencement thereof, and the failure to remove them affects
the performance of a material obligation of a Party hereunder with respect to a
Product, the other Party may terminate the Product Term with respect to the
applicable Product upon written notice to the affected Party.


65

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
16.10   Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire understanding between the Parties with respect to the
subject matter contained herein and supersedes any and all prior agreements,
understandings and arrangements whether oral or written between the Parties
relating to the subject matter hereof. This Agreement will control in the event
of any conflict between this Agreement and any Development Plan or between this
Agreement and any Commercialization Plan.
 
16.11   Amendments. No amendment, change, modification or alteration of the
terms and conditions of this Agreement shall be binding upon either Party unless
in writing and signed by the Party to be charged.
 
16.12   Independent Contractors and Relationship of the Parties. It is
understood that both Parties are independent contractors and engage in the
operation of their own respective businesses, and neither Party is to be
considered the agent or partner of the other Party for any purpose whatsoever,
except as otherwise expressly provided in this Agreement. Neither Party has any
authority to enter into any contracts or assume any obligations for the other
Party or make any warranties or representations on behalf of the other Party.
Without limiting the generality of the foregoing, neither Party shall be liable
for any obligations of the other Party to such other Party’s subcontractors,
sublicensees or other third parties with whom such other Party has contracted in
connection with the performance of its obligations hereunder. Furthermore,
nothing in this Agreement or the transactions contemplated hereby shall be
construed as creating a partnership among the Parties, including without
limitation for tax purposes.
 
16.1    Exhibits. All Exhibits to this Agreement are part of this Agreement.
 
16.14   No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
 
16.15   Recording. Each Party shall have the right, at any time, to record,
register or otherwise notify this Agreement in appropriate governmental or
regulatory offices anywhere in the Territory, and GTC or LFB Biotech, as the
case may be, shall provide reasonable assistance to the other in effecting such
recordal, registration or notification.
 
16.16   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.
 
[Signature page follows.]


66

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


IN WITNESS WHEREOF, the parties hereto have caused this Joint Development and
Commercialization Agreement to be executed by their duly authorized officers as
of the date first above written.



 
GTC BIOTHERAPEUTICS, INC.
       
 By:  
/s/ Geoffrey F. Cox
 
Geoffrey F. Cox
 
Chairman, Chief Executive Officer and President



 

 
LFB-BIOTECHNOLOGIES S.A.S.U.
       
 By: 
/s/ Christian Bechon
 
Christian Bechon
 
President

 

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


LIST OF EXHIBITS AND ANNEXES


EXHIBIT A:
PRODUCT LIST
   
EXHIBIT B:
DEVELOPMENT PLAN
   
EXHIBIT B-1
PRELIMINARY BUSINESS PLAN FOR INITIAL PRODUCT
   
EXHIBIT C:
COMMERCIALIZATION PLAN
   
EXHIBIT D:
PRODUCT PARTICIPATION MODEL
     
APPENDIX I TO EXHIBIT D: DEVELOPMENT COSTS
     
APPENDIX II TO EXHIBIT D: COMMERCIALIZATION COSTS
   
EXHIBIT E:
STOCK AND NOTE PURCHASE AGREEMENT
   
EXHIBIT F:
FORM OF PRESS RELEASE
   
EXHIBIT G:
TERMS OF COMMERCIAL LICENSE
   
EXHIBIT H:
CORE BUSINESS PRODUCTS
       
ANNEX 1:
LIST OF CURRENT PRODUCTS EXCLUDED FROM “COMPETING PRODUCTS” DEFINITION




--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT A


Product List


¡
Transgenic version of rFVIIa (Initial Product)




--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT B


Development Plan


[Initial Development Plan to be completed by GTC/LFB Biotech within 180 days of
Effective Date.]



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT B-1


Preliminary Business Plan for Initial Product





--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
EXHIBIT C


Commercialization Plan


[Preliminary Commercialization Plan for each Product to be agreed upon
at least one year prior to anticipated Regulatory Approval for such Product.]



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT D


Product Participation Model


************



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


Appendix I to Exhibit D


Development Costs


Development Costs of a Party with respect to a Product may include the following
costs to the extent they are paid or incurred during the Development Phase for
such Product, as approved in advance by the JSC or, to the extent expressly
provided in the Agreement, thereafter, and are ordinary and necessary for the
Development of such Product:



 
—
Direct salary and wages.

 
—
Payroll taxes and fringe benefitsrelated to direct salary and wages.

 
—
Travel, training, staff licenses and certifications.

 
—
Direct materials and direct supplies, including specialized software.

 
—
Direct costs for production of such Product including, but not limited to,
construct discovery and development, animal development, animal maintenance,
process development, validation, pre-clinical, clinical work and regulatory
filings.

 
—
Direct external costs for consultants, temporary help and special studies.

 
—
Direct costs for research and development and pre-commercialization sales and
marketing efforts, including without limitation the development and
documentation of process methods and procedures for the manufacture and the
Fully Absorbed Cost of Goods for batches manufactured and supplied for use in
preclinical and clinical trial and pre-Commercialization activities.

 
—
Direct costs for outside services contracted with Third Parties related to
performance of clinical trials, process development, pre-clinical studies, or
other activities, including without limitation:

 
o
direct, out-of-pocket external costs, including clinical grants, clinical
laboratory fees, positive controls and the cost of studies conducted and
services provided by contract research organizations and individuals,
consultants, toxicology contractors, and manufacturers necessary or useful for
the purpose of obtaining Regulatory Approvals;

 
o
costs related to data management, statistical designs and studies, document
preparation and other expenses associated with the clinical testing program; and

 
o
costs for preparing, submitting, reviewing or developing data or information for
the purpose of submission of applications to obtain Regulatory Approvals
(including user fees).

 
—
Direct costs for license fees and other amounts paid to a Third Party in
connection with the Development of such Product.

 
—
Direct costs relating to the investigation, filing, prosecution and maintenance
of Patent Rights that cover the development, manufacture, use or sale of such
Product. that are incurred during the Development Phase.

 
—
Direct costs of filing and maintaining Product Trademark registrations that are
incurred during the Development Phase.

 
—
Other direct Development Costs to the extent mutually agreed by the Parties
through the JSC.




--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 

 
—
Costs of building inventory necessary for Product launch to the extent incurred
during the Development Phase. The JSC shall agree on an inventory plan for
build-up of commercial supplies of Product in advance of launch on a country by
country basis. The cash impact of this build up will be included in the Product
Participation calculation to the extent incurred during the Development Phase.




 
—
Indirect Costs should be allocated considering a reasonable and appropriate
share of




 
-
Indirect materials and supplies for the Development Activities of the relevant
Party, properly allocated.

 
-
Indirect equipment rental, maintenance, and calibration, properly allocated.

 
-
administration, facilities costs, information resources, cost accounting and
forecasting, human resources, insurance, and incentive compensation performance
bonus (whether paid in cash or stock), but excluding non-cash expense resulting
from Accounting Standard SFAS123R or any equivalent accounting standard,
share-based compensation accounting for stock options, stock appreciation rights
and the like.




 
—
Cash costs for direct capital expenditures, or other significant investments,
licenses, or assets used for the Development of such Product, in each case to be
reviewed and approved by the JSC. If the asset is used for more than one
program, its costs will be attributed to each program based on the program’s use
of the asset’s available capacity.

 
o
Prior investments used in a program will be included based on their depreciation
in accordance with the relevant Accounting Standard.

 
Depreciation or amortization resulting from investments that have been allowed
on a cash basis will be excluded.



 
—
For clarity, the costs of issuing or repaying debt or equity financing,
including interest or dividends shall not be included as Development Costs of a
Party.



Development Costs will include only overhead costs that are ordinary and
necessary for the Development of the Products. Overhead costs will be allocated
by each Party to Development Costs based on allowable cost items and an
allocation method to be approved by the JSC.


The Parties will use their respective best efforts to specify within
************ of the Effective Date the project accounting allocation methods of
each Party which will be used to attribute Development Costs to the Development
program for each Product.



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
Appendix II to Exhibit D


Commercialization Costs


Commercialization Costs of a Party with respect to a Product may include the
following costs to the extent they are paid or incurred during the
Commercialization Phase for such Product, except to the extent such costs are
properly allocated as Development Costs under the Agreement, and are ordinary
and necessary for the Development of such Product:



 
—
Direct salary and wages.

 
—
Payroll taxes and fringe benefits related to direct salary and wages

 
—
Ttravel, training, staff licenses and certifications.

 
—
Direct materials and direct supplies, including specialized software.

 
—
Direct costs for production of such Product, including Fully Absorbed Cost of
Goods for the manufacture and supply of Product.

 
—
Direct external costs for consultants, temporary help and special studies.

 
—
Costs of sales and marketing efforts, including without limitation:

 
o
Finished Product distribution expense, including all distribution expenses such
as transportation, customs duties, insurance, fees paid to warehouses, packaging
and labeling expenses;

 
o
Field selling expenses, meaning the actual costs of staff, expenses, and
external costs, incurred in the active detail or selling of a Product. In the
event that more than one Product is being actively detailed or marketed, these
costs will be allocated to each Product based on a reasonable method considering
time incurred, details performed, etc. The method will be approved by the JSC
during the annual budget process;

 
o
Direct promotion expense, including all Product-specific promotion expenses
incurred in the promotion of the Product including, but not limited to, journal
or direct to consumer advertising, agency fees, samples, speaker programs and
other costs incurred in the promoting and marketing of Products.

 
o
Marketing overhead, will include only overhead costs that are ordinary and
necessary for the marketing of the Products. Overhead costs will be allocated by
each Party to marketing costs based on allowable cost items and an allocation
method to be approved by the JSC.

 
—
Direct costs for outside services contracted with Third Parties related to
performance of post-registration studies, including payments for contract
research, clinical grant costs, bulk drug, contract manufacturing costs, user
fees, etc.

 
—
Direct costs for license fees and other amounts paid to a Third Party in
connection with the making, use or selling of such Product.

 
—
Direct costs relating to the investigation, filing, prosecution and maintenance
of Patent Rights that cover the Development, manufacture, use or sale of such
Product that are incurred during the Commercialization Phase.

 
—
Costs of filing and maintaining Product Trademark registration that are incurred
during the Commercialization Phase.

 
—
The direct cost of all the external and internal regulatory support necessary to
maintain the worldwide product registration for the Product including stability
testing, preparation of annual reports, answering questions of Regulatory
Authorities, preparing expert reports as required by Regulatory Authorities,
etc.




--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 

 
—
Costs of building inventory necessary for Product launch to the extent incurred
during the Commercialization Phase. The JSC shall agree on an inventory plan for
build-up of commercial supplies of Product in advance of launch on a country by
country basis. Costs incurred during Commercialization will be reimbursed from
net Sales.

 
—
Cash impact of Direct Working Capital changes, for example significant increases
in accounts receivable from customers.

 
—
Direct costs of support necessary for adverse experience documentation and
reporting, response to health professional and consumer inquiries about the
Product including the preparation and maintenance of the Product database,
administration of Phase IV study grants and supplies, the monitoring and review
of medical literature concerning the Product, evaluation of the need for
labeling changes, coordination with marketing to manage promotional material
review, and medical review and oversight of such activities.

 
—
Cash costs for direct capital expenditures, or other significant investments,
licenses, or assets used in the Development or Commercialization of such
Product. If the asset is used for more than one program, its costs will be
attributed to each program based on the program’s use of the asset’s available
capacity.

 
o
Prior investments used in a program will be included based on their depreciation
in accordance with the relevant Accounting Standard.

 
o
Depreciation or amortization resulting from investments that have been allowed
on a cash basis will be excluded.

 
—
Indirect costs should be allocated considering a reasonable and appropriate
share of:

 

 
o
Indirect materials and supplies for the Commercialization Activities of the
relevant Party, properly allocated.

 
o
indirect equipment rental, maintenance, and calibration, properly allocated.

 
o
To the extent specifically allocable to Commercialization of the Product, an
appropriate share of administration, facilities costs, information resources,
cost accounting and forecasting, human resources, insurance, and incentive
compensation performance bonus (whether paid in cash or stock), but excluding
non-cash expense resulting from Accounting Standard SFAS123R or any equivalent
accounting standard, share-based compensation accounting for stock options,
stock appreciation rights and the like.

 
—
For clarity, the costs of issuing or repaying debt or equity financing,
including interest or dividends shall not be included as Commercialization Costs
of a Party.



Commercialization Costs will include only overhead costs that are ordinary and
necessary for the Commercialization of Products. Overhead costs will be
allocated by each Party to Commercialization Costs based on allowable cost items
and an allocation method to be approved by the JSC.
 

--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT E


Stock and Note Purchase Agreement


[To be attached at signing.]



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT F


Form of Press Release


[To be attached at signing.]



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT G


HEADS OF AGREEMENT


COMMERCIAL PRODUCT LICENSE


by and between


GTC BIOTHERAPEUTICS, INC. (“GTC”)


And


LFB-BIOTECHNOLOGIES S.A.S.U. (“LFB”)


 
RECITALS
 
A.   GTC and LFB are parties to that certain Joint Development and
Commercialization Agreement dated September 29, 2006 (hereinafter, the
“Collaboration Agreement”) (capitalized terms used herein and not defined shall
have the meaning ascribed to them in the Collaboration Agreement);


B.   Pursuant to Section 8.2(c)(ii) of the Collaboration Agreement, if a Party
fails to fund ************ of the Development Costs of a Product (other than the
Initial Product) (hereinafter, an “Affected Product”) during the period
commencing on the relevant Product Start Date and ending on ************ for
such Product (hereinafter, the “Funding Commitment Period”), then such Affected
Product shall no longer be included within the Collaboration Agreement and the
rights and obligations of the Parties with respect to such Affected Product
after the expiration of such period shall be governed by the terms of a
definitive commercial license agreement (hereinafter, the “Commercial License”)
to be executed between the Parties at such time; and


C.   This Heads of Agreement sets forth the basic material terms of the
Commercial License and the Parties shall negotiate in good faith a definitive
agreement based on such terms within ************ from the Product Start Date
with respect to any Product other than the Initial Product.


1.
SELECTED DEFINITIONS

 
1.1   “Commercial Party” means, for purposes hereof, the Party that has failed
to fund ************ of the Development Costs of a Product during the Funding
Commitment Period.
 
1.2   “Continuing Party” means, for purposes hereof, the Party other than the
Commercial Party.



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
1.3   “Exclusive Collaboration Territory” means, for purposes hereof, the
European Territory with respect to LFB, and the North American Territory with
respect to GTC. For purposes hereof, a Party’s Exclusive Collaboration Territory
shall not include any portion of the Co-Exclusive Territory that was designated
to such Party or its Affiliates or its Third Party subcontractors by the JSC
under the Collaboration Agreement.
 
1.4   “ROW” or “Rest of World” means, for purposes hereof, the rest of the
Territory outside the Commercial Party’s Exclusive Collaboration Territory.
 
2.
RIGHTS OF THE PARTIES WITH RESPECT TO AFFECTED PRODUCTS

 
2.1   Termination of Product from Collaboration Agreement. The Affected Product
shall be excluded from the Collaboration Agreement and except to the extent
described herein, the terms and conditions of the Collaboration Agreement shall
no longer apply to such Affected Product.
 

 
2.2
License to Continuing Party.



(a)   The Commercial Party shall grant the Continuing Party an exclusive license
under the Commercial Party’s Patent Rights and Know How to develop and
commercialize the Affected Product in ROW, which license shall otherwise be of
the same scope as its license from the Commercial Party under the Collaboration
Agreement with respect to the Affected Product.


(b)   Such license shall bear an aggregate ************ royalty on Net Sales of
the Affected Product in ROW (the “Product Royalty”). The precise Product Royalty
will be negotiated in good faith by the Parties on an Affected
Product-by-Affected Product basis, taking into consideration the IPV of the
Commercial Party at the end of the Funding Commitment Period. Any dispute
regarding the amount of the Product Royalty to be paid with respect to Net Sales
of an Affected Product shall be subject to dispute resolution in accordance with
the terms set forth in Article 15 of the Collaboration Agreement.



 
2.3
License to Commercial Party.



(a)   The Commercial Party shall have no rights to develop and commercialize the
Affected Product in ROW and all rights and licensed granted by the Continuing
Party to the Commercial Party with respect to the Affected Product in ROW shall
terminate.


(b)   The Commercial Party shall retain exclusive rights under the Continuing
Party’s Patent Rights and Know-How to develop and commercialize the Affected
Product in the Commercial Party’s Exclusive Collaboration Territory.


(c)   Subject to Section 2.4 below, the relevant terms and conditions of the
Collaboration Agreement, including without limitation all performance
obligations of the Commercial Party thereunder, shall be incorporated into the
Commercial License and shall continue to apply to the Affected Product solely
with respect to the Commercial Party’s Exclusive Collaboration Territory.



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 

 
2.4
Further Economic Terms.



(a)   The Continuing Party shall retain ************ all profits on Net Sales of
the Affected Product in ROW, subject to its obligation to pay to the Commercial
Party the Product Royalty and, if applicable, a reasonable transfer price in
connection with the manufacture and supply of the Affected Product for ROW as
set forth in 2.5 below.


(b)   The Product Participation Model for the Affected Product and
profit-sharing mechanism under the Collaboration Agreement shall be incorporated
into the Commercial License and shall apply solely to Net Sales of Affected
Products in the Commercial Party’s Exclusive Collaboration Territory. Thus, for
example, if at the end of the Funding Commitment Period the Continuing Party’s
Product Participation percentage is ************ and the Commercial Party’s
Product participation percentage is ************, the Continuing Party shall be
entitled to ************ of Net Profits in the Commercial Party’s Exclusive
Collaboration Territory and the Commercial Party shall be entitled to
************ of such Net Profits, subject to subsequent adjustment under the
same terms provided in the Collaboration Agreement.


(c)   The Commercial Party shall continue to bear Development Costs and
Commercialization Costs in its Exclusive Collaboration Territory and such costs
shall be factored into the Product Participation Model under the same terms
provided in the Collaboration Agreement to adjust the Parties’ relative IPV
solely with respect to the Commercial Party’s Exclusive Collaboration Territory.
Thus, the Commercial Party may increase its Product Participation percentage
solely in its Exclusive Collaboration Territory by contributing a larger share
of Development Costs in its Exclusive Collaboration Territory; provided that the
Commercial Party shall not regain any rights in ROW by reason of such additional
funding.
 

 
2.5
Manufacture and Supply of Product.



(a)   If the Commercial Party was supplying the Affected Product to the
Continuing Party or a Third Party Commercialization partner under a Supply
Agreement, it shall continue to do so and the terms of the relevant Supply
Agreement, other than its economic terms, shall remain in effect. The Commercial
Party shall continue to supply the Affected Product for those territories in ROW
which it was previously supplying at a transfer price equal to ************.


(b)   If the Continuing Party desires the Commercial Party to supply Affected
Product to the Continuing Party for additional regions of ROW, and the
Commercial Party is willing and has the capacity to supply Affected Product for
such additional regions, it shall supply such Affected Product at a transfer
price equal to ************ under the terms of a definitive Supply Agreement to
be negotiated for such purposes.



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.
 
(c)   If the Commercial Party is unable to supply, through itself or third
parties, all or part of the Continuing Party’s requirements for the Affected
Product, it shall grant the Continuing Party a perpetual, non-exclusive, royalty
bearing (such royalty to be included in the Product Royalty described above)
license under the Commercial Party’s Patent Rights and Know-How to the extent
reasonably necessary to enable the Continuing Party to manufacture the Affected
Product, with the right to sublicense to Third Parties engaged by the Continuing
Party to manufacture such Product, under the terms of the Commercial License.


(d)   If the Continuing Party was supplying the Affected Product to the
Commercial Party under a Supply Agreement, it shall continue to do so with
respect to the Commercial Party’s Exclusive Collaboration Territory at a
transfer price equal to ************.
 
2.6   Other Material Terms and Conditions. The Parties shall negotiate in good
faith the other terms and conditions of the Commercial License, which shall be
commercially reasonable and shall include, without limitation, customary
representations, warranties, covenants and indemnities, reasonable performance
obligations and appropriate remedies for default thereof, provisions regarding
intellectual property rights, confidentiality, payments and reporting and other
customary provisions for a commercial product license of this type.



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


EXHIBIT H
 
Core Business Products


¡
GTC Core Business Products:

************


LFB Biotech Core Business Products


MARKETED PRODUCTS
************


R & D PRODUCTS
************



--------------------------------------------------------------------------------

Confidential material omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omissions.


ANNEX 1


Products Excluded from Competing Product Definition




GTC Excluded Products as of the Effective Date:


¡
GTC Products:

************




¡
Transgenic Products developed by GTC as part of pre-existing contracts or
agreements with external partners:

************




LFB Biotech Excluded Products as of the Effective Date:




MARKETED PRODUCTS
************


 

--------------------------------------------------------------------------------